


























DEBTOR-IN-POSSESSION CREDIT AGREEMENT
AMONG
SWIFT ENERGY COMPANY,
AS BORROWER,
CANTOR FITZGERALD SECURITIES,
AS ADMINISTRATIVE AGENT
AND
THE LENDERS SIGNATORY HERETO
January 6, 2016





1

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE 1 DEFINITIONS AND INTERPRETATION    1
1.1    Terms Defined Above    1
1.2    Additional Defined Terms    2
1.3    Undefined Financial Accounting Terms    23
1.4    References    23
1.5    Articles and Sections    23
1.6    Number and Gender    23
1.7    Incorporation of Exhibits    24


ARTICLE 2 TERMS OF THE FACILITY    24
2.1    Commitments    24
2.2    [Reserved]    25
2.3    Limitations on Interest Periods    25
2.4    Limitation on Types of Loans    25
2.5    Use of Loan Proceeds    25
2.6    Interest    27
2.7    Repayment of Loans and Interest    27
2.8    General Terms    27
2.9    Time, Place, and Method of Payments    28
2.10    Pro Rata Treatment; Adjustments    28
2.11    [Reserved]    29
2.12    Mandatory Prepayments    29
2.13    Voluntary Prepayments and Conversions of Loans    31
2.14    Reduction of Maximum Facility Amount    31
2.15    [Reserved]    32
2.16    [Reserved]    32
2.17    Set-off    32
2.18    General Provisions Relating to Interest    32
2.19    Obligations Absolute    33
2.20    Yield Protection    33
2.21    Illegality    35
2.22    Taxes    35
2.23    Replacement of Lenders    37
2.24    Regulatory Change    38
2.25    Fees    38
2.26    [Reserved]    39
2.27    Defaulting Lenders    39
2.28    Priority and Liens    40


ARTICLE 3 CONDITIONS    41
3.1    Conditions Precedent to Initial Loan    41
3.2    Conditions Precedent to the Final Order Funding Availability Date    44
3.3    Conditions Precedent to the Third Borrowing Funding Availability
Date    45


ARTICLE 4 REPRESENTATIONS AND WARRANTIES    46

i

--------------------------------------------------------------------------------




4.1    Existence of Borrower and Subsidiaries    46
4.2    [Reserved]    46
4.3    Due Authorization    46
4.4    Valid and Binding Obligations of Borrower    47
4.5    Security Instruments    47
4.6    Scope and Accuracy of Financial Statements    47
4.7    Liabilities, Litigation and Restrictions    47
4.8    Title to Properties    47
4.9    Compliance with Federal Reserve Regulations    48
4.10    Authorizations and Consents    48
4.11    Compliance with Laws, Rules, Regulations and Orders    48
4.12    Proper Filing of Tax Returns and Payment of Taxes Due    48
4.13    ERISA Compliance    48
4.14    Take-or-Pay; Gas Imbalances    49
4.15    Refunds    49
4.16    Casualties or Taking of Property    49
4.17    Locations of Business and Offices    49
4.18    Environmental Compliance    49
4.19    Investment Company Act Compliance    50
4.20    [Reserved]    50
4.21    No Material Misstatements    50
4.22    Subsidiaries    50
4.23    Defaults    50
4.24    Maintenance of Properties    50
4.25    Bankruptcy Orders    50


ARTICLE 5 AFFIRMATIVE COVENANTS    51
5.1    Maintenance and Access to Records    51
5.2    Quarterly Financial Statements    51
5.3    Annual Financial Statements    51
5.4    Compliance Certificate and Hedging Report    51
5.5    Oil and Gas Reserve Reports    51
5.6    SEC and Other Reports    52
5.7    Notices    53
5.8    Lender Conference Calls    54
5.9    Additional Information    54
5.10    Payment of Assessments and Charges    54
5.11    Compliance with Laws    55
5.12    ERISA Information and Compliance    55
5.13    Budget Update    55
5.14    Further Assurances    56
5.15    Production Report and Lease Operating Statements    56
5.16    [Reserved]    56
5.17    Maintenance of Existence and Good Standing    56
5.18    Maintenance of Tangible Property    57
5.19    Maintenance of Insurance    57
5.20    Inspection of Tangible Property    57
5.21    Payment of Notes and Performance of Obligations    57
5.22    Operation of Oil and Gas Properties    57

ii

--------------------------------------------------------------------------------




5.23    Performance of Designated Contracts    57
5.24    [Reserved]    57
5.25    [Reserved]    57
5.26    New Material Subsidiaries    57
5.27    Post-Closing Requirements    58
5.28    Bankruptcy Filings    58
5.29    Milestones    58
5.30    Cash Management    58
5.31    Contracts and Leases    59


ARTICLE 6 NEGATIVE COVENANTS    59
6.1    Indebtedness; Contingent Obligations    59
6.2    [Reserved]    60
6.3    Mortgages or Pledges of Assets    60
6.4    Sales of Properties; Leasebacks    60
6.5    Dividends and Distributions    61
6.6    Changes in Corporate Structure    61
6.7    [Reserved]    61
6.8    Investments    61
6.9    Lines of Business; Subsidiaries    62
6.10    ERISA Compliance    62
6.11    Sale or Discount of Receivables    62
6.12    Transactions With Affiliates    62
6.13    [Reserved]    62
6.14    [Reserved]    63
6.15    [Reserved]    63
6.16    [Reserved]    63
6.17    Negative Pledges    63
6.18    [Reserved]    63
6.19    [Reserved]    63
6.20    Clauses Restricting Subsidiary Distributions    63
6.21    Hedging Agreements    63
6.22    Budget Variance and Capital Expenditures    64
6.23    Chief Restructuring Officer    64


ARTICLE 7 EVENTS OF DEFAULT    65
7.1    Enumeration of Events of Default    65
7.2    Rights Upon Default    68
7.3    Application of Proceeds    69


ARTICLE 8 THE ADMINISTRATIVE AGENT    70
8.1    Appointment    70
8.2    Delegation of Duties    70
8.3    Exculpatory Provisions    70
8.4    Reliance by Administrative Agent    71
8.5    Notice of Default    72
8.6    Non-Reliance on Administrative Agent and Other Lenders    72
8.7    [Reserved]    72
8.8    Restitution    73

iii

--------------------------------------------------------------------------------




8.9    Administrative Agent in Its Individual Capacity    73
8.10    Successor Administrative Agent    73
8.11    Applicable Parties    74
8.12    Collateral and Guaranty Matters    74


ARTICLE 9 MISCELLANEOUS    76
9.1    Successors and Assigns    76
9.2    Amendments and Waivers    80
9.3    Survival of Representations, Warranties and Covenants    81
9.4    Notices and Other Communications    81
9.5    Parties in Interest    82
9.6    No Waiver; Rights Cumulative    82
9.7    Survival Upon Unenforceability    82
9.8    Rights of Third Parties    82
9.9    Controlling Agreement    83
9.10    Confidentiality    83
9.11    Integration; DIP Order Controlling    83
9.12    Jurisdiction and Venue; Service of Process    84
9.13    Waiver of Rights to Jury Trial    84
9.14    Governing Law    84
9.15    Counterparts    84
9.16    Expenses; Indemnity; Damage Waiver    85
9.17    [Reserved]    86
9.18    [Reserved]    86
9.19    USA Patriot Act    86


SCHEDULES
Schedule 1.01        Permitted Asset Sales
Schedule 5.27        Post-Closing Obligations


EXHIBITS
Exhibit I        Form of Promissory Note
Exhibit II        Form of Assignment and Assumption
Exhibit III        Form of Borrowing Request
Exhibit IV        Form of Compliance Certificate and Hedging Report
Exhibit V        Facility Amounts
Exhibit VI        Disclosure Schedules
Exhibit VII        Subsidiaries
Exhibit VIII        Interim Order
Exhibit IX        Initial Budget
Exhibit X        Reserve Report Certificate



iv

--------------------------------------------------------------------------------




DEBTOR-IN-POSSESSION CREDIT AGREEMENT


THIS DEBTOR-IN-POSSESSION CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of January 6, 2016, by and among SWIFT ENERGY COMPANY, a Texas
corporation (the “Borrower”), each of the Lenders from time to time a party
hereto, CANTOR FITZGERALD SECURITIES, as administrative agent and collateral
agent for the Lenders (in such capacity, together with its successors in such
capacity pursuant to the terms hereof, the “Administrative Agent”), and the
other parties from time to time party hereto.
W I T N E S S E T H:
WHEREAS, on December 31, 2015 (the “Petition Date”), the Borrower and certain
Subsidiaries of the Borrower (in such capacity, each a “Debtor” and
collectively, the “Debtors”) filed voluntary petitions for relief under Chapter
11 of the Bankruptcy Code in the Bankruptcy Court;
WHEREAS, the Borrower has requested that Lenders provide it with a
non-amortizing senior secured multi-draw term loan credit facility in an
aggregate principal amount not to exceed $75,000,000 (the “DIP Facility”) to be
used during the Bankruptcy Cases to repay certain Indebtedness and for general
corporate purposes and working capital of the Borrower and its Subsidiaries
during the Bankruptcy Cases (i) with an aggregate principal amount of up to
$15,000,000 to be available for borrowing on the Closing Date (as defined
below), (ii) with an additional aggregate principal amount of up to $15,000,000
to be available for borrowing on the Final Order Funding Availability Date (as
defined below) and (iii) the remainder to be made available on the Third
Borrowing Funding Availability Date (as defined below), in each case, subject to
the terms set out herein (including the Budget covenant set forth in Section
6.22) and the other Loan Documents and in the DIP Order;
WHEREAS the Guarantors have agreed to guarantee the Obligations of Borrower
hereunder and Borrower and each Guarantor have agreed to secure all of the
Obligations hereunder by granting to the Administrative Agent, for the benefit
of the Secured Parties, a Lien on substantially all of their assets on the terms
set forth in the DIP Order; and
WHEREAS, pursuant to the terms of the DIP Order, all Obligations will be secured
by valid perfected Liens on substantially all of Borrower’s and each Guarantor’s
assets, having the priorities set forth in the DIP Order and in all cases,
subject to Permitted Liens and the Carve Out.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATION
1.1    Terms Defined Above. As used in this Agreement, each term defined above
shall have the meaning set forth above.
1.2    Additional Defined Terms. As used in this Agreement, the following terms
shall have the following meanings, unless the context otherwise requires:
“Acceptable Chief Restructuring Officer” shall mean Dean E. Swick or a
replacement thereof reasonably acceptable to the Majority Lenders.

1

--------------------------------------------------------------------------------




“Ad Hoc Group of Noteholders” shall mean those certain Noteholders represented
by Kirkland & Ellis LLP and its financial advisor Houlihan Lokey. Upon request
of the Administrative Agent, Kirkland & Ellis LLP and Houlihan Lokey shall
provide to the Administrative Agent a list of the Lenders comprising the Ad Hoc
Group of Noteholders.
“Additional Costs” shall mean costs which the Administrative Agent or any Lender
determines are attributable to its obligation to make or its making or
maintaining any Eurodollar Rate Loan, or any reduction in any amount receivable
by the Administrative Agent or such Lender in respect of any such obligation or
any Eurodollar Rate Loan, resulting from any Regulatory Change which (a)
subjects to any tax of any kind whatsoever or changes the basis of taxation of
any amounts payable to the Administrative Agent or such Lender under this
Agreement or any Loan Document (other than Taxes covered by Section 2.22), (b)
imposes or modifies any reserve, special deposit, compulsory loan, insurance
charge, minimum capital, capital ratio, or similar requirements (other than the
Reserve Requirement utilized in the determination of the Adjusted Eurodollar
Rate for such Loan), or (c) imposes any other condition affecting this Agreement
or any of such extensions of credit, liabilities, or commitments.
“Adequate Protection” shall have the meaning assigned to such term in the DIP
Order.
“Adjusted Eurodollar Rate” shall mean, for any Interest Period for any
Eurodollar Rate Loan, an interest rate per annum equal to the Eurodollar Rate in
effect from time to time for such Interest Period for such Loan plus the
Applicable Margin for a Eurodollar Rate Loan.
“Administrative Questionnaire” shall mean an administrative questionnaire by
each Lender in a form approved by the Administrative Agent.
“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under common control with the Borrower, including each affiliate and
subsidiary (within the meaning of the regulations promulgated pursuant to the
Securities Act of 1933, as amended) of the Borrower.
“Agent’s Representatives” shall have the meaning assigned to such term in
Section 8.3.
“Agreement” shall mean this Credit Agreement, as amended, restated or
supplemented from time to time.
“Agreement Value” shall mean, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or a Subsidiary would be required to pay if such
Hedging Agreement were terminated on such date.
“Alternative Base Rate” shall mean, for any day, a rate per annum equal to the
sum of (a) the greatest of (i) the Prime Rate in effect on such day, (ii) the
Federal Funds Rate in effect on such day plus ½ of 1% and (iii) the Eurodollar
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that,
for the avoidance of doubt, the Eurodollar Rate for any day shall be based on
the rate appearing on the Bloomberg Page “BBAM1” screen (or on any successor or
substitute screen provided by Bloomberg, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in
Dollars in the London interbank market) at approximately 11:00 a.m. London time
on such day, plus (b) the relevant Applicable Margin. Any change in the
Alternative Base Rate due to a change in the Prime Rate, the Federal Funds Rate
or the Eurodollar Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate,
respectively.

2

--------------------------------------------------------------------------------




“Alternative Base Rate Loan” shall mean any Loan and any portion of the Loan
Balance which the Borrower has requested, in the initial Borrowing Request for
such Loan or a subsequent Borrowing Request for such portion of the Loan
Balance, to bear interest at the Alternative Base Rate, or which pursuant to the
terms hereof are otherwise required to bear interest at the Alternative Base
Rate.
“Applicable Lending Office” shall mean, for each Lender and type of Loan, the
lending office of such Lender (or an affiliate of such Lender) designated for
such type of Loan in such Lender’s Administrative Questionnaire as the office by
which its Loans of such type are to be made and maintained or in such other
office of such Lender (or an Affiliate of such Lender) as such Lender may from
time to time specify to the Administrative Agent.
“Applicable Margin” shall mean at any time (x) for Eurodollar Rate Loans, 12.00%
per annum and (y) for Alternative Base Rate Loans, 11.00% per annum.
“Approved Counterparty” shall mean (a) any Existing First Lien Lender or any
Affiliate of an Existing First Lien Lender or (b) any other Person that has (or
the credit support provider of such Person has) a long term senior unsecured
debt or corporate credit rating of A- or A3 by S&P or Moody’s (or their
equivalent) or higher.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Approved Plan” shall have the meaning assigned to such term in the definition
of “Milestones.”
“Asset Sale” shall mean any sale, assignment, farm out, conveyance, transfer of
any asset or other disposition of Property, other than a disposition pursuant to
clauses (a) or (c) of Section 6.4.
“Assignment and Assumption” shall mean an Assignment and Assumption,
substantially in the form of Exhibit II, with appropriate insertions.
“Backstop Fee” shall have the meaning assigned to such term in Section 2.25(c).
“Backstop Lenders” shall mean those certain Noteholders who are members of the
Ad Hoc Group of Noteholders and who executed and delivered the RSA and who hold
Facility Amounts in the DIP Facility and any other Person to whom any Backstop
Lender assigns its Facility Amount and Loans (other than in connection with any
Solicitation Assignment) and who becomes a party hereto pursuant to an
Assignment and Assumption and the RSA in accordance with the terms thereof.
“Bankruptcy Cases” means the voluntary case of the Debtors filed under Chapter
11 of the Bankruptcy Code in the Bankruptcy Court.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.
“Benefitted Lender” shall have the meaning assigned to such term in Section
2.10(c).
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority

3

--------------------------------------------------------------------------------




“Borrowing” shall mean Loans made on the same date and as to which a single
Interest Period is in effect.
“Borrowing Request” shall mean each written request, in substantially the form
attached hereto as Exhibit III, by the Borrower to the Administrative Agent for
a borrowing or conversion pursuant to Sections 2.1 or 2.13, each of which shall:
(a)    be signed by a Responsible Officer;
(b)    specify the amount and type of Loan requested or to be converted and the
date of the borrowing or conversion (which shall be a Business Day);
(c)    when requesting an Alternative Base Rate Loan, be delivered to the
Administrative Agent no later than 11:00 a.m., Central Standard or Daylight
Savings Time, as the case may be, on the Business Day of the requested borrowing
or conversion;
(d)    when requesting a Eurodollar Rate Loan, be delivered to the
Administrative Agent no later than 11:00 a.m., Central Standard or Daylight
Savings Time, as the case may be, the third Business Day preceding the requested
borrowing or conversion and designate the Interest Period requested with respect
to such Loan.
(e)    the location and number of the Borrower’s account to which funds are to
be disbursed.
“Budget” shall have the meaning assigned to such term in Section 5.13(a).
“Business Day” shall mean a day other than a day when commercial banks are
authorized or required to close in the State of Texas or New York, New York and,
with respect to all requests, notices, and determinations in connection with,
and payments of principal and interest on, Eurodollar Rate Loans, which is also
a day for trading by and between banks in Dollar deposits in the London
interbank market.
“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
“Carve Out” shall have the meaning set forth in the applicable DIP Order.
“Challenge Period” shall have the meaning set forth in the applicable DIP Order.
“Chief Restructuring Officer” shall have the meaning assigned to such term in
Section 3.1(y).
Closing Date” shall mean the date on which the conditions specified in Section
3.1 are satisfied or waived in accordance with Section 3.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collateral” shall mean the Mortgaged Properties and any other Property now or
at any time used or intended as security for the payment or performance of all
or any portion of the Obligations.
“Commitment Amount” shall mean (a) on or after the Closing Date but prior to the
Final Order Funding Availability Date, $15,000,000, (b) on or after the Final
Order Funding Availability Date but prior to the Third Borrowing Funding
Availability Date, $30,000,000 and (c) on or after the Third Borrowing Funding
Availability Date, $75,000,000.

4

--------------------------------------------------------------------------------




“Commitment Fee” shall have the meaning assigned to such term in Section 2.25.
“Commitment Period” shall mean the period from and including the Closing Date to
but not including the earliest to occur of (a) Final Maturity and (b)
termination of the Facility Amounts pursuant to Section 7.2 (unless the Facility
Amounts are reinstated pursuant to Section 7.2).
“Commonly Controlled Entity” shall mean any Person which is under common control
with the Borrower within the meaning of Section 4001 of ERISA.
“Compliance Certificate and Hedging Report” shall mean each certificate
substantially in the form attached hereto as Exhibit IV, signed by any
Responsible Officer and furnished to the Administrative Agent from time to time
in accordance with the terms hereof.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or in effect guaranteeing any Indebtedness, leases,
dividends, or other obligations of any other Person (for purposes of this
definition, a “primary obligation”) in any manner, whether directly or
indirectly, including any obligation of such Person, regardless of whether such
obligation is contingent, (a) to purchase any primary obligation or any Property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any primary obligation, or (ii) to
maintain working or equity capital of any other Person in respect of any primary
obligation, or otherwise to maintain the net worth or solvency of any other
Person, (c) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any primary obligation of the ability of the
Person primarily liable for such primary obligation to make payment thereof, or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof, with the amount of any Contingent
Obligation being deemed to be equal to the stated or determinable amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.
“Continuing Directors” shall mean the directors of the Borrower on the Closing
Date, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least a majority of the then Continuing Directors.
“Current Assets” shall mean all assets which would, in accordance with GAAP, be
included as current assets on a consolidated balance sheet of the Borrower and
its Subsidiaries as of the date of calculation.
“Current Liabilities” shall mean all liabilities which would, in accordance with
GAAP, be included as current liabilities on a consolidated balance sheet of the
Borrower and its Subsidiaries as of the date of calculation, but excluding
current maturities in respect of the Loans.
“Debtor” shall have the meaning assigned to such term in the recitals hereto.
“Default” shall mean any event or occurrence which with the lapse of time or the
giving of notice or both would become an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.27(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans, within
three Business Days of the date required to be funded by it hereunder, unless
such obligation is the subject of a good faith dispute, (b) has notified the
Borrower (who shall promptly notify the Administrative Agent), the
Administrative Agent or any Lender (such Lender to promptly notify the Borrower
and the Administrative Agent) that it does not intend to comply with its funding
obligations hereunder or has made a public statement to that effect with respect
to its funding obligations hereunder or

5

--------------------------------------------------------------------------------




under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations hereunder, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of an Insolvency Proceeding,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority. The Administrative Agent shall have no
knowledge of whether any Lender is a Defaulting Lender unless it has actual
knowledge thereof.
“Default Rate” shall mean a per annum interest rate equal to the Alternative
Base Rate from time to time in effect plus two percent (2%), but in no event
shall such rate exceed the Highest Lawful Rate.
“DIP Agency Fee” shall have the meaning assigned to such term in Section 2.25.
“DIP Agency Fee Letter” shall have the meaning assigned to such term in Section
2.25.
“DIP Facility” shall have the meaning assigned to such term in the recitals
hereto.
“DIP Order” shall mean the Interim Order and, upon entry thereof, the Final
Order.
“DIP Superpriority Claim” shall have the meaning given to that term in the DIP
Order.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
“EBITDAX” shall mean, for any period, operating earnings determined in
accordance with GAAP, excluding for such period, interest, federal and state
income taxes, depreciation, amortization, and other non-cash expenses or
non-cash gains and exploration expenses, and excluding debt extinguishment costs
not to exceed $15,000,000.
“Electing Noteholder” shall have the meaning assigned to such term in Section
9.1(c).
“Environmental Complaint” shall mean any written complaint, order, directive,
claim, citation, notice of investigation or other notice by any Governmental
Authority or any other Person with respect to (a) air emissions, (b) spills,
releases, or discharges to soils or any improvements located thereon, surface
water, groundwater or the sewer, septic system or waste treatment, storage or
disposal systems servicing any Property of the Borrower or its Subsidiaries, (c)
solid or liquid waste disposal, (d) the use, generation, storage, transportation
or disposal of any Hazardous Substance, or (e) other environmental, health or
safety matters affecting any Property of the Borrower or its Subsidiaries or the
business conducted thereon.
“Environmental Laws” shall mean (a) the following federal laws as they may be
cited, referenced, and amended from time to time: the Clean Air Act, the Clean
Water Act, the Comprehensive Environmental Response, Compensation and Liability
Act, the Endangered Species Act, the Hazardous Materials Transportation Act of
1986, the Occupational Safety and Health Act, the Oil Pollution Act of 1990, the
Resource Conservation and Recovery Act of 1976, the Safe Drinking Water Act, the
Superfund Amendments and Reauthorization Act, and the Toxic Substances Control
Act; (b) any and all equivalent environmental statutes of any state in which
Property of a Borrower is situated, as they may be cited, referenced and amended

6

--------------------------------------------------------------------------------




from time to time; (c) any rules or regulations promulgated under or adopted
pursuant to the above federal and state laws; and (d) any other equivalent
federal, state, or local statute or any requirement, rule, regulation, code,
ordinance, or order adopted pursuant thereto, including those relating to the
generation, transportation, treatment, storage, recycling, disposal, handling,
or release of Hazardous Substances.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations thereunder and interpretations
thereof.
“Eurodollar Base Rate” shall mean with respect to a Eurodollar Advance for the
relevant Interest Period, the rate appearing on Bloomberg “BBAM1” screen (or on
any successor or substitute screen provided by Bloomberg, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in Dollars in the London interbank market) as of 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period, and having a maturity equal to such Interest Period, provided that, if
no such rate is available to the Administrative Agent, the applicable Eurodollar
Base Rate for the relevant Interest Period shall instead be the rate determined
by the Administrative Agent to be the rate at which the principal London office
of the Administrative Agent offers to place deposits in U.S. dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
in the approximate amount of the applicable Eurodollar Rate Loan and having a
maturity comparable to such Interest Period.
“Eurodollar Rate” shall mean, with respect to a Eurodollar Rate Loan for the
relevant Interest Period, an interest rate equal to the quotient of (a) the
Eurodollar Base Rate applicable to such Interest Period, divided by (b) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period.
“Eurodollar Rate Loan” shall mean a Loan which bears interest at the applicable
Eurodollar Rate.
“Event of Default” shall mean any of the events specified in Section 7.1.
“Excluded Foreign Subsidiary” shall mean any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, would,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.
“Existing First Lien Agent” shall mean JPMorgan Chase Bank, N.A., as
administrative agent under the Existing First Lien Credit Agreement.
“Existing First Lien Credit Agreement” shall mean that certain Second Amended
and Restated Credit Agreement, dated as of September 21, 2010, among the
Borrower and Swift Energy Operating, LLC as borrowers, the lenders from time to
time party thereto (the “Existing First Lien Lenders”) and the Existing First
Lien Agent (as amended, restated, modified, supplemented, or replaced from time
to time).
“Existing First Lien Lenders” shall have the meaning assigned to such term in
the definition of Existing First Lien Credit Agreement.
“Existing First Lien Loan Documents” shall mean “Loan Documents” as defined in
the Existing First Lien Credit Agreement.
“Existing Letters of Credit” shall mean the letters of credit set forth on
Exhibit VI.

7

--------------------------------------------------------------------------------




“Existing Senior Notes” shall mean (a) the $250,000,000 of 7-1/8% senior
unsecured notes due on June 1, 2017, (b) the $225,000,000 of 8-7/8% senior
unsecured notes due on January 15, 2020 and (c) the $400,000,000 of 7⅞% senior
unsecured notes due on March 1, 2022.
“Facility Amount” shall mean, for each Lender, the amount set forth opposite the
name of such Lender on Exhibit V under the caption “Facility Amounts,” as
modified from time to time to reflect assignments permitted by Section 9.1 or
otherwise pursuant to the terms hereof.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any law, regulation or practice adopted pursuant to any such
intergovernmental agreement.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York, New York, on the Business Day next
succeeding such day, provided that (a) if the day for which such rate is to be
determined is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the Federal
Funds Rate for the last day on which such rate was announced.
“Final Order” shall mean the final order of the Bankruptcy Court with respect to
the Debtors, substantially in the form of the Interim Order and otherwise in
form and substance reasonably satisfactory to the Majority Backstop Lenders, as
the same may be amended, modified or supplemented from time to time with the
express written joinder or consent of the Majority Backstop Lenders.
“Final Order Funding Availability Date” shall mean the initial date on which the
conditions specified in Section 3.2 are satisfied or waived in accordance with
Section 3.2.
“Final Maturity” shall mean the earliest to occur of (i) the Scheduled Maturity
Date, (ii) the effective date of a plan of reorganization or liquidation in the
Bankruptcy Cases, (iii) the consummation of a sale of all or substantially all
of the assets of the Borrower and its Subsidiaries pursuant to Section 363 of
the Bankruptcy Code or (iv) the date of termination of the Lenders’ Commitment
Amounts and the acceleration of all of the Obligations under the DIP Facility in
accordance with Section 7.2.
“Financial Officer” shall mean the Chief Restructuring Officer, chief financial
officer, principal accounting officer, treasurer or controller of the Borrower
as designated from time to time pursuant to written designation by the Borrower.
“Financial Statements” shall mean consolidated statements of the financial
condition as at the point in time and for the period indicated and consisting of
at least a balance sheet and related statements of operations, common stock and
other stockholders’, members’ or partners’ equity, and cash flows and, when
required by applicable provisions of this Agreement to be audited by, a
nationally-recognized firm of independent certified public accountants or other
independent certified public accountants acceptable to the Borrower and the
Majority Backstop Lenders and footnotes to any of the foregoing, all of which,
unless otherwise indicated, shall be prepared in accordance with GAAP
consistently applied and in comparative form with respect to the corresponding
period of the preceding fiscal period. The Borrower and the Majority

8

--------------------------------------------------------------------------------




Lenders agree that Ernst & Young LLP will be the acceptable independent
certified public accountants for the 2015 fiscal year audit.
“First Day Orders” shall have the meaning assigned to such term in Section
2.5(a).
“Foreign Lender” shall mean any Lender that is not incorporated under the laws
of the United States of America or a state thereof.
“Foreign Subsidiary” shall mean any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” shall mean generally accepted accounting principles established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants and in effect in the United States from time to time. In the
event that any “Accounting Change” (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower, the Majority Lenders
and the Administrative Agent agree to enter into negotiations in order to amend
such provisions of this Agreement so as to reflect equitably such Accounting
Changes with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrower, the Administrative Agent and
the Majority Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.
“General Unsecured Claims” shall mean all unsecured claims, as of the Petition
Date, against the Debtors, to the extent allowed, other than the Noteholders’
claims, any claims subject to section 510(b) of the Bankruptcy Code, and any
claims related to equity interests in the Debtors.
“Governmental Authority” shall mean any nation, country, commonwealth,
territory, government, state, county, parish, municipality or other political
subdivision and any court, governmental department or authority, commission,
board, bureau, agency, arbitrator or instrumentality thereof and any other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
“Guarantors” shall mean, collectively, (a) Swift Energy Operating, LLC, a Texas
limited liability company, GASRS, LLC, a Texas limited liability company, and
SWENCO Western, Inc., a Texas corporation, (b) each Subsidiary of the Borrower
that, after the Closing Date, (i) executes and delivers to the Administrative
Agent a Guaranty, (ii) becomes a party to the Security Agreement and takes such
actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Secured Parties a perfected first priority security interest in
the Collateral described in the Security Agreement with respect to such
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Security Agreement or by law or
as may be requested by the Administrative Agent, (iii) delivers to the
Administrative Agent certificates of such Subsidiary of the type described in
Section 3.1(c), (d) and (e) with appropriate insertions and attachments, and
(iv) if requested by the Majority Lenders or the Administrative Agent, delivers
to the Administrative Agent legal opinions relating to the matters described
above, which

9

--------------------------------------------------------------------------------




opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Majority Lenders and the Administrative Agent and (c) each
Person who guarantees (or is required to guarantee) the obligations of the
Borrower arising with respect to the Existing Senior Notes or under the Existing
First Lien Credit Agreement.
“Guaranty” shall mean a guaranty of the Obligations in favor of the
Administrative Agent for the benefit of the Secured Parties executed and
delivered by a Guarantor, in form and substance satisfactory to the Majority
Lenders and the Administrative Agent.
“Hazardous Substances” shall mean flammables, explosives, radioactive materials,
hazardous wastes, asbestos or any material containing asbestos, polychlorinated
biphenyls (PCBs), toxic substances or related materials, or any substances
defined as “contaminants,” “hazardous substances,” “hazardous materials,”
“hazardous wastes” or “toxic substances” under any Environmental Law now or
hereafter enacted or promulgated by any Governmental Authority.
“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Highest Lawful Rate” shall mean, with respect to each Lender, the maximum
non-usurious interest rate, if any (or, if the context so requires, an amount
calculated at such rate), that at any time or from time to time may be
contracted for, taken, reserved, charged, or received under laws applicable to
such Lender, as such laws are presently in effect or, to the extent allowed by
applicable law, as such laws may hereafter be in effect and which allow a higher
maximum non-usurious interest rate than such laws now allow.
“Indebtedness” shall mean, as to any Person, without duplication, (a) all
liabilities (excluding reserves for deferred income taxes, deferred compensation
liabilities, and other deferred liabilities and credits) which in accordance
with GAAP would be included in determining total liabilities as shown on the
liability side of a balance sheet, (b) all obligations of such Person evidenced
by bonds, debentures, promissory notes, or similar evidences of indebtedness,
(c) all other indebtedness of such Person for borrowed money, (d) all
obligations of others, to the extent any such obligation is secured by a Lien on
the assets of such Person (whether or not such Person has assumed or become
liable for the obligation secured by such Lien), (e) letters of credit, (f)
Contingent Obligations and (g) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any similar payment in respect of any
Capital Stock of such Person on a date prior to the date that is 90 days after
Final Maturity, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends.
“Initial Budget” shall have the meaning assigned to such term in Section 3.1(j).

10

--------------------------------------------------------------------------------




“Insolvency” shall mean with respect to any Multi-employer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvency Proceeding” shall mean application (whether voluntary or instituted
by another Person) for or the consent to the appointment of a receiver, trustee,
conservator, custodian, or liquidator of any Person or of all or a substantial
part of the Property of such Person, or the filing of a petition (whether
voluntary or instituted by another Person) commencing a case under Title 11 of
the United States Code, seeking liquidation, reorganization, or rearrangement or
taking advantage of any bankruptcy, insolvency, debtor’s relief, or other
similar law of the United States, the State of Texas, or any other jurisdiction.
“Interest Expense” shall mean, for any period, the total interest expense
(including, without limitation, interest expense attributable to capitalized
leases) of the Borrower for such period, determined in accordance with GAAP.
“Interest Period” shall mean, subject to the limitations set forth in Section
2.3, with respect to any Eurodollar Rate Loan, a period commencing on the date
such Loan is made or converted from a Loan of another type pursuant to this
Agreement or the last day of the next preceding Interest Period with respect to
such Loan and ending on the numerically corresponding day in the calendar month
that is one, two, or three thereafter, as the Borrower may request in the
Borrowing Request for such Loan.
“Interim DIP Period” shall mean the period commencing on the Closing Date
through the date of the entry of the Final Order.
“Interim Order” shall mean the interim order of the Bankruptcy Court with
respect to the Debtors entered by the Bankruptcy Court in the form of Exhibit
VIII, as the same may be amended, modified or supplemented from time to time
with the express written joinder or consent of the Majority Backstop Lenders and
the Borrower.
“Investment” shall mean, as to any Person, any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, such
Person.
“Lenders” shall mean (a) as of the Closing Date and prior to the Final Order
Funding Availability Date, the Backstop Lenders and (b) on and after the Final
Order Funding Availability Date, collectively, (i) the Backstop Lenders and (ii)
each Noteholder who holds Facility Amounts in the DIP Facility and any other
Person to whom such Noteholder assigns its Facility Amount and Loans and who
becomes a party hereto pursuant to an Assignment and Assumption and a party to
the RSA in accordance with the terms thereof.
“Lien” shall mean any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on common law, statute, or contract, and including the lien or security
interest arising from a mortgage, encumbrance, pledge, security agreement,
conditional sale or trust receipt, or a lease, consignment or bailment for
security purposes and reservations, exceptions, encroachments, easements, rights
of way, covenants, conditions, restrictions, leases and other title exceptions
and encumbrances affecting Property which secure an obligation owed to, or a
claim by, a Person other than the owner of such Property (for purposes of this
Agreement, the Borrower or its Subsidiaries shall be deemed to be the owner of
any Property which it has acquired or holds subject to a conditional sale
agreement, financing lease or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes), and the filing or recording of any financing statement or other
security instrument in any public office.

11

--------------------------------------------------------------------------------




“Lienholder Motion” shall mean that certain Debtors’ Motion for an Order (I)
Authorizing the Payment of (A) Prepetition Claims of Potential Lien Claimants,
(B) Joint-Interest Billings, (C) Marketing Obligations, and (D) Shipping and
Warehousing Claims and (II) Granting Related Relief filed by the Debtors with
the Bankruptcy Court.
“Limitation Period” shall mean, with respect to any Lender, any period while any
amount remains owing under any Loan Document payable to or for the benefit of
such Lender and during which interest on such amount calculated at the
applicable interest rate plus any fees or other sums payable to or for the
benefit of such Lender under any Loan Document and deemed to be interest under
applicable law, would exceed the amount of interest which would accrue at the
Highest Lawful Rate.
“Loan” shall mean any advance to or for the benefit of the Borrower pursuant to
this Agreement.
“Loan Balance” shall mean, at any time, the aggregate outstanding principal
balance of the Loans at such time.
“Loan Documents” shall mean this Agreement, the Notes, each Guaranty, the
Security Instruments, the DIP Agent Fee Letter, the DIP Order and all other
documents, instruments and agreements now or hereafter delivered pursuant to the
terms of or in connection therewith, and all renewals, extensions, amendments,
supplements and restatements thereof.
“Loan Limit” shall mean, with respect to any Borrowing, the maximum amount of
Loans required by the Borrower to operate the business of the Borrower and its
Subsidiaries for the subsequent five-Business-Day period in accordance with the
Budget, after giving effect to the Permitted Variances.
“Majority Backstop Lenders” shall mean such Backstop Lenders as necessary to
make the Percentage Share for all of such Backstop Lenders total greater than
50% of the total Facility Amount held by all Backstop Lenders; provided,
however, that the Facility Amount of, and the portion of the total Facility
Amount held or deemed held by, any Defaulting Lender who is a Backstop Lender
shall be excluded for purposes of making a determination of Majority Backstop
Lenders.
“Majority Lenders” shall mean such Lenders as necessary to make the Percentage
Share for all of such Lenders total greater than 50% of the Maximum Facility
Amount; provided, however, that the Facility Amount of, and the portion of the
Maximum Facility Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Majority Lenders.
“Material Adverse Effect” shall mean any material and adverse effect on (a) the
assets, liabilities, condition (financial or otherwise), business or operations
of the Borrower individually, or the Borrower and its Subsidiaries taken as a
whole, (b) the ability of the Borrower individually, or the Borrower and its
Subsidiaries taken as a whole, to carry out its or their business as at the date
of this Agreement conducted, (c) the ability of the Borrower individually, or
the Borrower and its Subsidiaries taken as a whole, to meet its or their
obligations generally, or to meet its or their obligations under the Loan
Documents on a timely basis as provided therein or (d) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the other Secured Parties
hereunder or thereunder; provided, however, that Material Adverse Effect shall
expressly exclude (i) any matters publicly disclosed prior to the filing of the
Bankruptcy Cases, (ii) any matters disclosed on or prior to the date hereof in
connection herewith (including the Schedules or Exhibits hereto) or otherwise
disclosed in connection with any other Loan Document (iii) any matters disclosed
in any first day pleadings or declarations that have been reviewed by, and are
reasonably acceptable to, the Majority Backstop Lenders, and (iv) the effect of

12

--------------------------------------------------------------------------------




filing the Bankruptcy Cases, the events and conditions related to, resulting
from and/or leading up thereto and the effects thereon and any action required
to be taken under the Loan Documents or the DIP Order.
“Material Subsidiary” shall mean a Subsidiary of the Borrower (a) having 1% or
more of EBITDAX for the four fiscal quarter period ending as of the most recent
fiscal quarter for which the Borrower has delivered Financial Statements
pursuant to Sections 5.2 or 5.3; (b) having 1% or more of the book value
consolidated assets of the Borrower and its Subsidiaries as of the end of the
most recent fiscal quarter for which the Borrower has delivered Financial
Statements pursuant to Sections 5.2 or 5.3 or (c) which owns Oil and Gas
Properties included in the calculation of the RBL Borrowing Base.
“Maximum Facility Amount” shall mean the sum of the Facility Amounts of all
Lenders.
“Milestones” shall mean the following milestones, to be completed in each case,
in a manner satisfactory to the Required Lenders in their sole discretion:
(a)    On the Petition Date, the Debtors shall each have filed with the
Bankruptcy Court (i) a plan of reorganization reasonably acceptable in form and
substance to the Administrative Agent and the Backstop Lenders (the “Approved
Plan”) and (ii) a related disclosure statement reasonably acceptable in form and
substance to the Administrative Agent and the Backstop Lenders (the “Disclosure
Statement”);
(b)    On or before January 6, 2016, the Bankruptcy Court shall have entered the
Interim Order;
(c)    On or before February 1, 2016, the Bankruptcy Court shall have entered
the Final Order;
(d)    On or before February 15, 2016, the Bankruptcy Court shall have entered
an order approving the adequacy of the Disclosure Statement reasonably
acceptable in form and substance to the Administrative Agent and the Backstop
Lenders;
(e)    On or before March 30, 2016, the Bankruptcy Court shall have entered an
order confirming the Approved Plan reasonably acceptable in form and substance
to the Administrative Agent and the Backstop Lenders; and
(f)    On or before April 19, 2016, the Approved Plan shall become effective.
“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency.
“Mortgage” shall mean, collectively, each of the mortgages and deeds of trust
encumbering the Oil and Gas Properties executed by the Borrower or any
Subsidiary in favor of the Administrative Agent for the benefit of the Secured
Parties in form and substance satisfactory to the Majority Lenders and the
Administrative Agent, as the same may be amended, restated, supplemented or
otherwise modified from time-to-time.
“Mortgaged Properties” shall mean any Property owned by the Borrower or any of
the Guarantors that is subject to the Liens existing and to exist under the
terms of the Security Instruments.
“Multi-employer Plan” shall mean a Plan which is a multi-employer plan as
defined in Section 4001(a)(3) of ERISA.

13

--------------------------------------------------------------------------------




“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds),
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset) and
(iv) the Agreement Value due under any Hedging Agreement as a result of such
Asset Sale that is paid by the Borrower or any of its Subsidiaries and (b) with
respect to any (i) issuance or incurrence of Indebtedness that is not permitted
by Section 6.1 or (ii) issuance of Capital Stock, the cash proceeds thereof, net
of all taxes and customary fees, commissions, costs and other expenses incurred
in connection therewith.
“Net Income” shall mean, for any period, the net income of the Borrower and its
Subsidiaries on a consolidated basis for such period, determined in accordance
with GAAP.
“Noteholders” shall mean the holders of the Existing Senior Notes.
“Notes” shall mean, collectively, each of the promissory notes of the Borrower
payable to a Lender in the amount of the Facility Amount of such Lender in the
form attached hereto as Exhibit I, with appropriate insertions, together with
all renewals, extensions for any period, increases, and rearrangements thereof.
“Notice of Termination” shall have the meaning assigned to such term in Section
2.23.
“Obligations” shall mean, without duplication, (a) all Indebtedness evidenced by
this Agreement and the other Loan Documents, (b) the obligation of the Borrower
and the Guarantors for the payment of fees and expenses pursuant to the Loan
Documents and (c) all other obligations and liabilities of the Borrower and the
Guarantors to the Administrative Agent and the other Secured Parties now
existing or hereafter incurred, under, arising out of or in connection with any
Loan Document, and to the extent that any of the foregoing includes or refers to
the payment of amounts deemed or constituting interest, only so much thereof as
shall have accrued, been earned and which remains unpaid at each relevant time
of determination.
“Oil and Gas Property” shall mean fee, leasehold or other interests in or under
mineral estates or oil, gas and other liquid or gaseous hydrocarbon leases with
respect to Properties situated in the United States or offshore from any State
of the United States, including overriding royalty and royalty interests,
leasehold estate interests, net profits interests, production payment interests
and mineral fee interests, together with contracts executed in connection
therewith and all tenements, hereditaments, appurtenances and Properties
appertaining, belonging, affixed or incidental thereto.
“Operating Disbursements” shall mean disbursements other than disbursements on
account of professional fees, deposits made to utilities pursuant to an order of
the Bankruptcy Court, checks outstanding on the Petition Date that are re-issued
in accordance with an order of the Bankruptcy Court, adequate protection and
fees paid to the Existing First Lien Lenders in accordance with the DIP Order,
and interest and fees paid in accordance with this Agreement.
“Participant” shall have the meaning assigned to such term in clause (e) of
Section 9.1.

14

--------------------------------------------------------------------------------




“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
“Percentage Share” shall mean, as to any Person, a fraction, expressed as a
percentage, the numerator of which is the Facility Amount of such Person and the
denominator of which is the Maximum Facility Amount.
“Permitted Asset Sale” shall mean Asset Sales described to the advisors to the
Lenders prior to December 31, 2015 as detailed on Schedule 1.01.
“Permitted Liens” shall mean:
(a)    Liens for taxes, assessments or other governmental charges or levies not
yet due or which (if foreclosure, distraint, sale or other similar proceedings
shall not have been initiated) are being contested in good faith by appropriate
proceedings diligently conducted, if such reserve as may be required by GAAP
shall have been made therefor;
(b)    Liens in connection with workers’ compensation, unemployment insurance or
other social security (other than Liens created by Section 4068 of ERISA), old
age pension or public liability obligations which are not yet due or which (if
foreclosure, distraint, sale or other similar proceedings shall not have been
initiated and such proceeding has not been stayed by the Bankruptcy Cases) are
being contested in good faith by appropriate proceedings diligently conducted,
if such reserve as may be required by GAAP shall have been made therefor;
(c)    Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workers, or materialmen, and construction or other similar Liens arising by
operation of law in the ordinary course of business or incident to the
construction or improvement of any Property (i) in respect of obligations which
are not yet due or which (if foreclosure, distraint, sale or other similar
proceedings shall not have been initiated and such proceeding has not been
stayed by the Bankruptcy Cases) are being contested in good faith by appropriate
proceedings diligently conducted, if such reserve as may be required by GAAP
shall have been made therefor or (ii) that arise under applicable state law in
respect of the exploration, development, operation or maintenance of Oil and Gas
Properties and are of the type set forth in the Lienholder Motion or the Royalty
Motion;
(d)    Liens securing Indebtedness permitted pursuant to Section 6.1(e),
provided that such Liens shall not extend to or cover any other Property of the
Borrower other than the equipment purchased;
(e)    Liens on assets, excluding Oil and Gas Properties and production and
proceeds therefrom, in an aggregate amount not to exceed $1,000,000;
(f)    Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of business to secure amounts owing to operators,
provided that (i) such Liens do not secure obligations to deliver hydrocarbons
at some future date without receiving full payment therefor within 90 days of
delivery and (ii) such Liens are for claims (a) which are not delinquent, (b)
which (if foreclosure, distraint, sale or other similar proceedings shall not
have been initiated and such proceeding has not been stayed by the Bankruptcy
Cases) are being contested in good faith by appropriate proceedings diligently
conducted, (c) for which adequate reserves have been maintained in accordance
with GAAP or (d) that arise under applicable state law and are of the type set
forth in the Lienholder Motion or Royalty Motion;
(g)    Liens that arise in the ordinary course of business under production
sales agreements, division orders, operating agreements and other agreements
customary in the oil and gas industry for

15

--------------------------------------------------------------------------------




processing, producing, and selling hydrocarbons securing obligations not
constituting Indebtedness and provided that (i) such Liens do not secure
obligations to deliver hydrocarbons at some future date without receiving full
payment therefor within 90 days of delivery and (ii) such Liens are for claims
(a) which are not delinquent, (b) which (if foreclosure, distraint, sale or
other similar proceedings shall not have been initiated and such proceeding has
not been stayed by the Bankruptcy Cases) are being contested in good faith by
appropriate proceedings diligently conducted, (c) for which adequate reserves
have been maintained in accordance with GAAP or (d) that arise under applicable
state law and are of the type set forth in the Lienholder Motion or Royalty
Motion;
(h)    easements, rights of way, restrictions and other similar encumbrances for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, and minor defects in the chain of title
which are customarily accepted in the oil and gas financing industry, none of
which interfere with the ordinary conduct of the business of the Borrower or its
Subsidiaries or materially detract from the value or use of the Property to
which they apply;
(i)    Liens in favor of the Administrative Agent for the benefit of the Secured
Parties;
(j)    any Lien reserved in an Oil and Gas lease by the Lessor to secure royalty
payments under such lease without limit as to amount provided that such Liens
are for claims (a) which are not delinquent, (b) which (if foreclosure,
distraint, sale or other similar proceedings shall not have been initiated and
such proceeding has not been stayed by the Bankruptcy Cases) are being contested
in good faith by appropriate proceedings diligently conducted, (c) for which
adequate reserves have been maintained in accordance with GAAP or (d) that arise
under applicable state law and are of the type set forth in the Lienholder
Motion or Royalty Motion;
(k)    any Lien securing obligations under Hedging Agreements permitted under
Section 6.1(h);
(l)    Liens in respect of Adequate Protection;
(m)    Liens securing the “Obligations” (as defined in the Existing First Lien
Credit Agreement) under the Existing First Lien Credit Documents; and
(n)    the currently existing Liens described on Exhibit VI under the heading
“Liens”.
provided, that no intention to subordinate the Liens granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by or
as a result of the permitted existence of the foregoing Permitted Liens.
“Permitted Reinvestment Sale Proceeds” shall have the meaning assigned to such
term in Section 2.12(b).
“Permitted Variances” shall have the meaning assigned to such term in Section
6.22.
“Person” shall mean an individual, corporation, partnership, joint venture,
association, joint stock company, trust, unincorporated organization,
Governmental Authority, or any other form of entity.
“Petition Date” shall have the meaning assigned to such term in the recitals
hereto.

16

--------------------------------------------------------------------------------




“Plan” shall mean, at any time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or any Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledge Agreement” shall mean the Pledge Agreement executed by the Borrower and
each Subsidiary (other than an Excluded Foreign Subsidiary) owning Capital Stock
of a Material Subsidiary in favor of the Administrative Agent for the benefit of
the Secured Parties in form and substance satisfactory to the Majority Lenders
and the Administrative Agent, as the same may be amended, restated, supplemented
or otherwise modified from time-to-time.
“Prepetition” shall mean the time period prior to the Petition Date.
“Prepetition Collateral” shall mean the assets and Property subject to a valid,
perfected and non-avoidable lien as of the Petition Date (including any such
liens securing obligations under the Existing First Lien Loan Documents).
“Prime Rate” shall mean the rate of interest per annum equal to the highest rate
published on the day of determination (or most recently prior thereto) in the
“Money Rates” section of The Wall Street Journal (Eastern edition) as the Prime
Rate in the United States for such day (or, if such source is not available,
such alternate source as determined by the Administrative Agent). The Prime Rate
is a variable rate and each change in the Prime Rate is effective from and
including the date the change is announced as being effective. THE PRIME RATE IS
A REFERENCE RATE AND MAY NOT BE THE ADMINISTRATIVE AGENT’S LOWEST RATE.
“Principal Office” shall mean the offices of the Administrative Agent as set
forth in Section 9.4.
“Property” shall mean any interest in any kind of property or asset, whether
real, personal, or mixed, tangible or intangible.
“RBL Borrowing Base” shall mean the Borrowing Base (as defined in the Existing
First Lien Credit Agreement).
“Receipts” shall mean all cash or other collections received from operations in
the ordinary course of business, other than cash proceeds or collections from
the sale or other disposition of assets, casualty events (including insurance
proceeds or condemnation awards), extraordinary receipts or the proceeds of any
Loans.
“Register” shall have the meaning assigned to such term in clause (d) of Section
9.1.
“Regulation D” shall mean Regulation D of the Board, as amended or supplemented
from time to time.
“Regulatory Change” shall mean, with respect to any Lender or the Administrative
Agent, the passage, adoption, institution, or modification of any federal,
state, local, or foreign Requirement of Law (including Regulation D), or any
interpretation, directive, or request (whether or not having the force of law)
of any Governmental Authority or monetary authority charged with the
enforcement, interpretation, or administration thereof, occurring after the
Closing Date and applying to a class of lenders including such Lender or its
Applicable Lending Office or the Administrative Agent and its Principal Office;
provided however, for purposes of this Agreement and to the extent permitted by
applicable Requirements of Law, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith are deemed to have gone into effect and adopted after the Closing
Date.

17

--------------------------------------------------------------------------------




“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, trustees, shareholders,
attorneys, controlling Person’s, employees, agents and advisors of such Person
and of such Person’s Affiliates (and each of their respective heirs, successors
and assigns)
“Release of Hazardous Substances” shall mean any emission, spill, release,
disposal or discharge, except in accordance with a valid permit, license,
certificate or approval of the relevant Governmental Authority, of any
reportable quantity of Hazardous Substance into or upon (a) the air, (b) soils
or any improvements located thereon, (c) surface water or groundwater, or (d)
the sewer, septic system or waste treatment, storage or disposal system
servicing any Property of the Borrower or its Subsidiaries.
“Reorganization” shall mean with respect to any Multi-employer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
“Replacement Lenders” shall have the meaning assigned to such term in Section
2.23.
“Required Lenders” shall mean such Backstop Lenders as necessary to make the
Percentage Share for all of such Backstop Lenders total at least 66-2/3% of the
total Facility Amount held by all Backstop Lenders; provided, however, that the
Facility Amount of, and the portion of the total Facility Amount held or deemed
held by, any Defaulting Lender who is a Backstop Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Required Payment” shall have the meaning assigned to such term in Section 2.8.
“Requirement of Law” shall mean, as to any Person, any applicable law, treaty,
ordinance, order, judgment, rule, decree, regulation, or determination of an
arbitrator, court, or other Governmental Authority, including rules,
regulations, orders, and requirements for permits, licenses, registrations,
approvals, or authorizations, in each case as such now exist or may be hereafter
amended and are applicable to or binding upon such Person or any of its Property
or to which such Person or any of its Property is subject.
“Reserve Report” shall mean each report provided by the Borrower pursuant to
Section 5.5.
“Reserve Requirement” shall mean, for any Interest Period for any Eurodollar
Rate Loan, the average maximum rate at which reserves (including any marginal,
supplemental, or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
against “Eurocurrency liabilities” (as such term is used in Regulation D) and
any other reserves required by reason of any Regulatory Change to be maintained
by such member banks against (a) any category of liabilities which includes
deposits by reference to which the Eurodollar Rate is to be determined as
provided herein in the definition of the term “Eurodollar Rate” or (b) any
category of extensions of credit or other assets which include a Eurodollar Rate
Loan.
“Responsible Officer” shall mean any President, Chief Financial Officer, Vice
President, Treasurer or other authorized representative of the Borrower as
designated from time to time pursuant to written designation by the Borrower.
“Royalty Motion” shall mean that certain Debtors’ Motion for an Order (I)
Authorizing the Debtors to Pay Royalties, Withholding Taxes, Severance Taxes and
(II) Granting Related Relief filed by the Debtors with the Bankruptcy Court.
“RSA” shall mean the Restructuring Support Agreement, dated on or before the
Petition Date, by and among the Debtors, the Ad Hoc Group of Noteholders and
each other Lender.

18

--------------------------------------------------------------------------------




“Scheduled Maturity Date” shall mean the date that is 6 months after the Closing
Date.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
“SEC” shall mean the Securities and Exchange Commission or any successor or
analogous Governmental Authority.
“Secured Parties” shall mean the Administrative Agent and the Lenders.
“Security Agreement” shall mean the Security Agreement dated as of the Closing
Date executed by the Borrower and each Guarantor in favor of the Administrative
Agent for the benefit of the Secured Parties in form and substance satisfactory
to the Majority Lenders and the Administrative Agent, as the same may be
amended, restated, supplemented or otherwise modified from time-to-time.
“Security Instruments” shall mean the Security Agreement, the Pledge Agreement,
the Mortgages, and all other documents and instruments at any time executed as
security for all or any portion of the Obligations, as such instruments may be
amended, restated, or supplemented from time to time.
“Single Employer Plan” shall mean any Plan that is covered by Title IV of ERISA,
but that is not a Multi-employer Plan.
“Solicitation Assignment” shall have the meaning assigned to such term in
Section 9.1(c).
“Specified Asset Sale Proceeds” shall have the meaning assigned to such term in
Section 2.12(b).
“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
“Superfund Site” shall mean those sites listed on the Environmental Protection
Agency National Priority List and eligible for remedial action, or any
comparable state registries or list in any state of the United States.
“Taxes” shall have the meaning assigned to such term in Section 2.22.
“Testing Date” shall have the meaning assigned to such term in Section 5.13(c).
“Testing Period” shall have the meaning assigned to such term in Section
5.13(b).
“Terminated Lender” shall have the meaning assigned to such term in Section
2.23.
“Termination Date” shall have the meaning assigned to such term in Section 2.23.
“Third Borrowing Funding Availability Date” shall mean the initial date on which
the conditions specified in Section 3.3 are satisfied or waived in accordance
with Section 3.3.
“Variance Report” shall have the meaning assigned to such term in Section
5.13(b)

19

--------------------------------------------------------------------------------




1.3    Undefined Financial Accounting Terms. Undefined financial accounting
terms used in this Agreement shall be defined according to GAAP.
1.4    References. References in this Agreement to Article, Section, or Exhibit
numbers shall be to Articles, Sections, and Exhibits of this Agreement, unless
expressly stated to the contrary. References in this Agreement to “hereby,”
“herein,” “hereinabove,” “hereinafter,” “hereinbelow,” “hereof,” “hereunder,”
and words of similar import shall be to this Agreement in its entirety and not
only to the particular Article, Section or Exhibit in which such reference
appears. References in this Agreement to “includes” or “including” shall mean
“includes, without limitation,” or “including, without limitation,” as the case
may be. References in this Agreement to statutes, sections, or regulations are
to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding or supplementing such statutes,
sections, or regulations. All references to financial statements and financial
terms related to the Borrower apply to the Borrower on a consolidated basis.
1.5    Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.
1.6    Number and Gender. Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular. Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as the case may be, unless otherwise indicated. Words denoting sex
shall be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative.
1.7    Incorporation of Exhibits. The Exhibits attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for all
purposes.
ARTICLE 2
TERMS OF THE FACILITY
2.1    Commitments.
(a)    Upon the terms and conditions contained in this Agreement and the DIP
Order and relying on the representations and warranties contained in this
Agreement, each Lender severally agrees to make Loans during the Commitment
Period to or for the benefit of the Borrower in an aggregate principal amount
not to exceed at any time outstanding the Percentage Share of such Lender of the
Commitment Amount then in effect; provided, however, that (i) the Loan Balance
shall not exceed at any time the Commitment Amount then in effect, (ii) the sum
of the outstanding principal balance of all Loans by any Lender shall not exceed
at any time an amount equal to the Percentage Share of such Lender multiplied by
the Commitment Amount then in effect and (iii) no Borrowing shall exceed the
applicable Loan Limit for such Borrowing. Loans shall be made from time to time
on any Business Day designated by the Borrower in its Borrowing Request.
(b)    Subject to the terms of this Agreement, during the Commitment Period, the
Borrower may convert Loans of one type or with one Interest Period into Loans of
another type or with a different Interest Period. Except for prepayments made
pursuant to Section 2.12, each Borrowing, conversion, and

20

--------------------------------------------------------------------------------




prepayment of principal of Loans shall be in an amount at least equal to
$100,000 and multiples of $100,000. Each Borrowing, prepayment, or conversion of
or into a Loan of a different type or, in the case of a Eurodollar Rate Loan,
having a different Interest Period, shall be deemed a separate Borrowing,
conversion, and prepayment for purposes of the foregoing, one for each type of
Loan or Interest Period. Anything in this Agreement to the contrary
notwithstanding, the aggregate principal amount of Eurodollar Rate Loans having
the same Interest Period shall be at least equal to $1,000,000 with multiples of
$100,000; and if any Eurodollar Rate Loan would otherwise be in a lesser
principal amount for any period, such Loan shall be an Alternative Base Rate
Loan during such period.
(c)    The initial Borrowing hereunder shall be made on the Closing Date. Each
subsequent Borrowing, if any, shall be made on a Monday or, if such date is not
a Business Day, the next succeeding Business Day.
(d)    Not later than 2:00 p.m., Central Standard or Daylight Savings Time, as
the case may be, on the date specified for each borrowing, each Lender shall
make available to the Administrative Agent an amount equal to the Percentage
Share of such Lender of the Borrowing to be made on such date, at an account
designated by the Administrative Agent, for the account of the Borrower. The
amount so received by the Administrative Agent shall, subject to the terms and
conditions hereof, be made available to the Borrower in immediately available
funds at an account to be specified by the Borrower. All Loans by each Lender
shall be maintained at the Applicable Lending Office of such Lender.
(e)    The failure of any Lender to make any Loan required to be made by it
hereunder shall not relieve any other Lender of its obligation to make any Loan
required to be made by it, and no Lender shall be responsible for the failure of
any other Lender to make any Loan.
2.2    [Reserved].
2.3    Limitations on Interest Periods. Each Interest Period selected by the
Borrower (a) which commences on the last Business Day of a calendar month (or
any day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month, (b) which would otherwise end on a day which is not a
Business Day shall end on the next succeeding Business Day and interest shall be
payable for any principal so extended for the period of such extension (or, if
such next succeeding Business Day falls in the next succeeding calendar month,
on the next preceding Business Day), (c) which would otherwise end on Final
Maturity, and (d) shall have a duration of not less than one month and, if any
Interest Period would otherwise be a shorter period, the relevant Loan shall be
an Alternative Base Rate Loan during such period.
2.4    Limitation on Types of Loans. Anything herein to the contrary
notwithstanding, no more than five (5) separate Eurodollar Rate Loans shall be
outstanding at any one time, with, for purposes of this Section 2.4, all
Eurodollar Rate Loans for the same Interest Period constituting one Eurodollar
Rate Loan. Anything herein to the contrary notwithstanding, if, on or prior to
the determination of any interest rate for any Eurodollar Rate Loan for any
Interest Period therefor:
(a)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower absent manifest error) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period; or
(b)    the Administrative Agent shall have received notice from the Majority
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly

21

--------------------------------------------------------------------------------




reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Loans during such Interest Period;
then the Administrative Agent shall give the Borrower and the Lenders prompt
notice thereof; and so long as such condition remains in effect, the Lenders
shall be under no obligation to make Eurodollar Rate Loans or to convert
Alternative Base Rate Loans into Eurodollar Rate Loans, and the Borrower shall,
on the last day of the then current Interest Period for each outstanding
Eurodollar Rate Loan, either prepay such Eurodollar Rate Loan or convert such
Loan into an Alternative Base Rate Loan in accordance with Section 2.13.
2.5    Use of Loan Proceeds.
(a)    The proceeds of the Borrowings on and after the Closing Date but prior to
the Final Order Funding Availability Date shall be used by the Borrower to (i)
pay certain costs, fees and expenses related to the Bankruptcy Cases, (ii) make
payments pursuant to any interim or final order entered by the Bankruptcy Court
permitting the payment by the Debtors of any Prepetition amounts then due and
owing (the “First Day Orders”), provided, that, the form and substance of such
First Day Orders shall be reasonably acceptable to the Majority Backstop
Lenders, (iii) make the payments in respect of the Adequate Protection as set
forth in the Interim Order and make payments pursuant to the Interim Order or
any other order of the Bankruptcy Court for the payment of any other Prepetition
amounts then due and owing, and (iv) to fund the working capital needs and for
other general corporate purposes, including capital expenditure needs, of the
Borrower and its Subsidiaries during the Interim DIP Period, further provided
that, in each case such payments shall be made in accordance with the Initial
Budget, including the Permitted Variances.
(b)    The proceeds of the Borrowings on and after the Final Order Funding
Availability Date but prior to the Third Borrowing Funding Availability Date
shall be used by the Borrower to (i) pay certain costs, fees and expenses
related to the Bankruptcy Cases, (ii) fund working capital needs and for other
general corporate purposes, including capital expenditure needs, of the Borrower
and its Subsidiaries during the Bankruptcy Cases (including, if applicable, any
Adequate Protection payments), and (iii) make payments pursuant to the Final
Order or any other order of the Bankruptcy Court for the payment of any other
Prepetition amounts then due and owing, in each case in accordance with the
Budget covenant set forth in Section 6.22, including the Permitted Variances.
(c)    The proceeds of the Borrowings on and after the Third Borrowing Funding
Availability Date shall be used by the Borrower to (i) pay certain costs, fees
and expenses related to the Bankruptcy Cases, (ii) fund working capital needs
and for other general corporate purposes, including capital expenditure needs,
of the Borrower and its Subsidiaries during the Bankruptcy Cases (including, if
applicable, any Adequate Protection payments), (iii) make payments pursuant to
the Final Order or any other order of the Bankruptcy Court for the payment of
any Prepetition amounts then due and owing, in each case in accordance with the
Budget covenant set forth in Section 6.22, including the Permitted Variances and
(iv) fund the confirmation and consummation of the Approved Plan.
(d)    The proceeds of the Loans shall be applied by the Borrower for uses
solely to the extent that any such application of proceeds shall be in
compliance with the Budget covenant set forth in Section 6.22, including the
Permitted Variances and such proceeds shall not be used for the benefit of any
of the Borrower’s Subsidiaries that is not a debtor under the Bankruptcy Cases.
(e)    No portion of the proceeds of any Loan shall be used in any manner that
causes such Loan or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board or any other regulation thereof.

22

--------------------------------------------------------------------------------




(f)    Subject to the Challenge Period and except as permitted pursuant to the
Final Order, proceeds of the DIP Facility shall not be used (i) to permit the
Borrower or any of its Subsidiaries or any other party-in-interest or their
representatives to challenge or otherwise contest or institute any proceeding to
determine (x) the validity, perfection or priority of security interests in
favor of any of the Lenders or (y) the enforceability of the obligations of the
Borrower or any Guarantor under the DIP Facility or (ii) to investigate,
commence or prosecute any claim, motion, proceeding or cause of action against
any of the Lenders and their agents, attorneys, advisors or representatives,
including, without limitation, any lender liability claims, subordination claims
or any claims attempting to invalidate any lock-up agreement.
2.6    Interest. Subject to the terms of this Agreement (including Section
2.18), interest on the Loans shall accrue and be payable at a rate per annum
equal to the Alternative Base Rate for each Alternative Base Rate Loan and the
Adjusted Eurodollar Rate for each Eurodollar Rate Loan. Notwithstanding the
foregoing, interest on past-due principal and, to the extent permitted by
applicable law, past-due interest, shall accrue at the Default Rate and shall be
payable upon demand by the Administrative Agent at any time as to all or any
portion of such interest. In the event that the Borrower fails to select the
duration of any Interest Period for any Eurodollar Rate Loan within the time
period and otherwise as provided herein, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into an Alternative Base
Rate Loan on the last day of the then current Interest Period for such Loan or
(if outstanding as an Alternative Base Rate Loan) will remain as, or (if not
then outstanding) will be made as, an Alternative Base Rate Loan. Interest
provided for herein shall be calculated on unpaid sums actually advanced and
outstanding pursuant to the terms of this Agreement and only for the period from
the date or dates of such advances until repayment. Interest payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Alternative Base Rate Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365 (or 366, as the case may be)
day year for the actual days elapsed.
2.7    Repayment of Loans and Interest. Accrued and unpaid interest on
outstanding Alternative Base Rate Loans shall be due and payable monthly on the
first day of each calendar month while any Alternative Base Rate Loan remains
outstanding, the payment in each instance to be the amount of interest which has
accrued and remains unpaid with respect to Alternative Base Rate Loans. Accrued
and unpaid interest on each outstanding Eurodollar Rate Loan shall be due and
payable on the last day of the Interest Period for such Eurodollar Rate Loan
and, in the case of any Interest Period in excess of three months, on the day of
the third calendar month following the commencement of such Interest Period
corresponding to the day of the calendar month on which such Interest Period
commenced, the payment in each instance to be the amount of interest which has
accrued and remains unpaid in respect of the relevant Loan. The Loan Balance,
together with all accrued and unpaid interest thereon, shall be due and payable
at Final Maturity. At the time of making each payment hereunder, the Borrower
shall specify to the Administrative Agent the Loans or other amounts payable by
the Borrower hereunder to which such payment is to be applied. In the event the
Borrower fails to so specify, or if an Event of Default has occurred and is
continuing, the Administrative Agent may apply such payment as it may elect in
its discretion and in accordance with the terms hereof.
2.8    General Terms.
(a)    The Loans made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict

23

--------------------------------------------------------------------------------




between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to the Borrower. In the event of any conflict between the Register and any
Note, the Register shall control in the absence of manifest error. Each Lender
may attach schedules to a Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
(b)    Unless the Administrative Agent shall have received written notice from a
Lender or the Borrower prior to the date on which either of them is scheduled to
make payment to the Administrative Agent of (in the case of a Lender) the
proceeds of a Loan to be made by such Lender hereunder or (in the case of the
Borrower) a payment to the Administrative Agent for the account of one or more
of the Lenders hereunder (such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that it does not intend
to make the Required Payment to the Administrative Agent, the Administrative
Agent may assume that the Required Payment has been made and, in reliance upon
such assumption, may (but shall not be required to) make the amount thereof
available to the intended recipient on such date. If such Lender or the
Borrower, as the case may be, has not in fact made the Required Payment to the
Administrative Agent, the recipient of such payment shall, on demand, repay to
the Administrative Agent for its account the amount so made available together
with interest thereon in respect of each day during the period commencing on the
date such amount was so made available by the Administrative Agent until the
date the Administrative Agent recovers such amount at a rate per annum equal to,
in the case of a Lender as recipient, the Federal Funds Rate or, in the case of
the Borrower as recipient, the Alternative Base Rate.
2.9    Time, Place, and Method of Payments. All payments required pursuant to
this Agreement or the other Loan Documents shall be made without set-off or
counterclaim in Dollars and in immediately available funds. All payments by the
Borrower shall be deemed received on the next Business Day following receipt if
such receipt is after 2:00 p.m., Central Standard or Daylight Savings Time, as
the case may be, on any Business Day, and shall be made to the Administrative
Agent at the Principal Office. Except as provided to the contrary herein, if the
due date of any payment hereunder or under any Loan Document would otherwise
fall on a day which is not a Business Day, such date shall be extended to the
next succeeding Business Day, and interest shall be payable for any principal so
extended for the period of such extension.
2.10    Pro Rata Treatment; Adjustments.
(a)    Except to the extent otherwise expressly provided herein, (i) each
borrowing pursuant to this Agreement shall be made from the Lenders pro rata in
accordance with their respective Percentage Shares, (ii) each payment by the
Borrower of fees shall be made for the account of the Lenders pro rata in
accordance with their respective Percentage Shares, (iii) each payment of
principal of Loans shall be made for the account of the Lenders pro rata in
accordance with their respective shares of the Loan Balance, and (iv) each
payment of interest on Loans shall be made for the account of the Lenders pro
rata in accordance with their respective shares of the aggregate amount of
interest due and payable to the Lenders.
(b)    The Administrative Agent shall distribute all payments with respect to
the Obligations to the Lenders promptly upon receipt in like funds as received.
In the event that any payments made hereunder by the Borrower at any particular
time are insufficient to satisfy in full the Obligations due and payable at such
time, such payments shall be applied as provided in Section 7.3.
(c)    If any Lender (for purposes of this Section, a “Benefitted Lender”) shall
at any time receive any payment of all or part of its portion of the
Obligations, or receive any collateral or other Property

24

--------------------------------------------------------------------------------




in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 7.1(f), or
otherwise) in an amount greater than such Lender was entitled to receive
pursuant to the terms hereof, such Benefitted Lender shall notify the
Administrative Agent in writing and shall purchase for cash from the other
Lenders such portion of the Obligations of such other Lenders, or shall provide
such other Lenders with the benefits of any such collateral or other Property or
the proceeds thereof, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral or other Property or
proceeds with each of the Lenders according to the terms hereof. If all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefitted Lender, such purchase shall be rescinded and the purchase price and
benefits returned by such Lender, to the extent of such recovery, but without
interest. The Borrower agrees that each such Lender so purchasing a portion of
the Obligations of another Lender may exercise all rights of payment (including
rights of set-off) with respect to such portion as fully as if such Lender were
the direct holder of such portion. If any Lender ever receives, by voluntary
payment, exercise of rights of set-off or banker’s lien, counterclaim,
cross-action or otherwise, any funds of the Borrower to be applied to the
Obligations, or receives any proceeds by realization on or with respect to any
collateral or other Property, all such funds and proceeds shall be forwarded
immediately to the Administrative Agent for distribution in accordance with the
terms of this Agreement.
(d)    The provisions of this Section shall not be construed to apply to (i) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (ii) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in its
Facility Amount to any assignee or participant, other than an assignment to a
Borrower or any Affiliate thereof (as to which the provisions of this Section
shall apply).
2.11    [Reserved].
2.12    Mandatory Prepayments.
(a)    If at any time the Loan Balance exceeds the lesser of the Maximum
Facility Amount and the Commitment Amount then in effect, the Borrower shall
immediately prepay the amount of such excess for application on the Loan
Balance.
(b)    Subject to the terms of the applicable DIP Order, on the second Business
Day following receipt by the Borrower or any Subsidiary of Net Cash Proceeds of
any Asset Sale or a series of related Asset Sales (other than (a) Net Cash
Proceeds from Permitted Asset Sales, (b) an aggregate amount of $1,000,000 of
the Net Cash Proceeds from any or all other Asset Sales or (c) as set forth in
the proviso below) (the “Specified Asset Sale Proceeds”)), the Borrower shall
offer to prepay the Loans in an amount equal to 100% of the Net Cash Proceeds
received therefrom; provided that, so long as no Event of Default has occurred
and is continuing, no prepayment shall be required under this Section 2.12(b) to
the extent that such Net Cash Proceeds are reinvested in long term productive
assets of the general type useful in the business of the Borrower and its
Subsidiaries within thirteen (13) weeks after receipt of such Net Cash Proceeds
(“Permitted Reinvestment Sale Proceeds”). For the avoidance of doubt, the
Specified Asset Sale Proceeds and Permitted Reinvestment Sale Proceeds shall be
utilized in accordance with the Budget covenant set forth in Section 6.22,
including the Permitted Variances, in all respects.
(c)    Subject to the terms of the applicable DIP Order, on or prior to the
third Business Day following receipt by the Borrower or any Subsidiary of Net
Cash Proceeds in excess of $1,000,000 from any insurance proceeds or
condemnation awards, the Borrower shall prepay the Loans in an amount equal to
100% of the Net Cash Proceeds received therefrom; provided that, so long as no
Event of Default has occurred and is continuing, no prepayment shall be required
under this Section 2.12(c) to the extent that such Net Cash

25

--------------------------------------------------------------------------------




Proceeds are reinvested in long term productive assets of the general type
useful in the business of the Borrower and its Subsidiaries within thirteen (13)
weeks after receipt of such Net Cash Proceeds in accordance with the Budget
covenant set forth in Section 6.22, including the Permitted Variances, in all
respects.
(d)     In the event that the Borrower or any Subsidiary issues or incurs any
post-petition Indebtedness, other than any cash proceeds from the incurrence of
Indebtedness permitted pursuant to Section 6.1, or Capital Stock, the Borrower
shall, subject to the terms of the applicable DIP Order, substantially
simultaneously with (and in any event not later than the Business Day following)
the receipt of such Net Cash Proceeds by the Borrower or any Subsidiary, prepay
the Loans in an amount equal to 100% of such Net Cash Proceeds received
therefrom.
(e)    All prepayments of Borrowings under this Section 2.12 shall be
accompanied by the concurrent payment of the accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.
(f)    Mandatory prepayments of Loans under this Agreement shall be applied on a
pro rata basis as follows, in each case subject to the Carve Out:
(i)    first, to pay accrued and unpaid interest on, and accrued and unpaid
expenses in respect of, the Obligations, to the extent due and payable in
accordance with the Loan Documents;
(ii)    second, to repay any principal amounts or other obligations which have
been advanced and are outstanding under the DIP Facility; and
(iii)    third, any excess after payment in full of all Obligations shall be
paid to the Borrower or any Subsidiary as appropriate or to such other Person
who may be lawfully entitled to receive such excess.
(g)    The Borrower shall deliver to the Administrative Agent, (i) at the time
of each prepayment required under this Section 2.12, a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) at least one Business Day
prior written notice of such prepayment required under this Section 2.12. Each
notice of prepayment shall specify the prepayment date, the type of each Loan
being prepaid, the principal amount of each Loan (or portion thereof) to be
prepaid and any other amounts to be paid in connection with such prepayment. All
prepayments of Borrowings under this Section 2.12 shall be subject to Section
2.20(d)(i).
(h)    Each offer to prepay Loans pursuant to Section 2.12(b) shall be an offer
by the Borrower to all Lenders on a pro rata basis and shall include any amounts
owing pursuant to Section 2.12(e). Notwithstanding any other provision of this
Section 2.12, each Lender shall have the right to reject its pro rata portion of
any offer of prepayment by written notice to the Borrower and the Administrative
Agent, in which case, such amounts may be retained by the Borrower and used or
applied by the Borrower in a manner not prohibited by this Agreement (including
Investments permitted hereunder). The Borrower shall provide Lenders a period of
five Business Days to accept or reject the Borrower’s offer to prepay the Loans.
If a Lender does not reject any such prepayment offer, such amounts shall be
applied as set forth in clause (e) against such Lender’s pro rata portion of the
remaining principal due hereunder.
2.13    Voluntary Prepayments and Conversions of Loans. Subject to applicable
provisions of this Agreement, the Borrower shall have the right at any time or
from time to time to prepay Loans and to convert Loans of one type or with one
Interest Period into Loans of another type or with a different Interest Period;
provided, however, that (a) each prepayment shall be in an amount not less than
$100,000 for Alternative

26

--------------------------------------------------------------------------------




Base Rate Loans, (b) the Borrower shall give the Administrative Agent notice of
each such prepayment or conversion of all or any portion of a Eurodollar Rate
Loan no less than three Business Days prior to prepayment or conversion, (c) any
Eurodollar Rate Loan may be prepaid or converted, subject to funding
indemnification, but without penalty or premium in a minimum amount of
$1,000,000 or any integral multiple thereof; (d) the Borrower shall pay all
accrued and unpaid interest on the amounts prepaid or converted, and (e) no such
prepayment or conversion shall serve to postpone the repayment when due of any
Obligation. Each notice of prepayment shall specify the prepayment date, the
type of each Loan being prepaid, the principal amount of each Loan (or portion
thereof) to be prepaid and any other amounts to be paid in connection with such
prepayment.
2.14    Reduction of Maximum Facility Amount. The Borrower shall have the right,
upon not less than three Business Days' notice to the Administrative Agent, to
terminate the Facility Amounts or, from time to time, to reduce the amount of
the Facility Amounts. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple of $500,000 in excess thereof, and shall reduce
permanently the Facility Amounts then in effect pro rata in accordance with the
Percentage Shares of the Lenders.
2.15    [Reserved].
2.16    [Reserved].
2.17    Set-off. In addition to any rights and remedies of the Secured Parties
provided by law, each Secured Party shall have the right, if an Event of Default
has occurred and is continuing, without notice to the Borrower or Guarantors,
any such notice being expressly waived by the Borrower and Guarantors to the
extent permitted by applicable law, upon any Obligations becoming due and
payable by the Borrower or any Guarantor (whether at the stated maturity, by
acceleration or otherwise), to apply to the payment of such Obligations, by
setoff or otherwise, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party, any affiliate thereof or any of their respective branches or agencies to
or for the credit or the account of the Borrower or any Guarantor. Each Secured
Party agrees promptly to notify the Borrower or Guarantors and the
Administrative Agent after any such application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such application.
2.18    General Provisions Relating to Interest.
(a)    It is the intention of the parties hereto to comply strictly with all
applicable usury laws. In this connection, there shall never be collected,
charged, or received on the sums advanced hereunder interest in excess of that
which would accrue at the Highest Lawful Rate. For purposes of Tex. Fin. Code
Ann. § 303.301 (Vernon’s 1998), as amended, the Borrower agrees that the Highest
Lawful Rate shall be the “indicated (weekly) rate ceiling” as defined in such
Article, provided that the Administrative Agent and the Lenders may also rely,
to the extent permitted by applicable laws, on alternative maximum rates of
interest under other laws, if greater.
(b)    Notwithstanding anything herein or in the other Loan Documents to the
contrary, during any Limitation Period, the interest rate to be charged on
amounts evidenced by the Loan Documents shall be the Highest Lawful Rate, and
the obligation, if any, of the Borrower for the payment of fees or other charges
deemed to be interest under applicable law shall be suspended. During any period
or periods of time following a Limitation Period, to the extent permitted by
applicable laws, the interest rate to be charged hereunder shall remain at the
Highest Lawful Rate until such time as there has been paid to the Administrative
Agent and each Lender (i) the amount of interest in excess of that accruing at
the Highest Lawful Rate that

27

--------------------------------------------------------------------------------




such Lender would have received during the Limitation Period had the interest
rate remained at the otherwise applicable rate, and (ii) all interest and fees
otherwise payable to the Administrative Agent and such Lender but for the effect
of such Limitation Period.
(c)    If, under any circumstances, the aggregate amounts paid under this
Agreement or any other Loan Document include amounts which by law are deemed
interest and which would exceed the amount permitted if the Highest Lawful Rate
were in effect, the Borrower stipulates that such payment and collection will
have been and will be deemed to have been, to the extent permitted by applicable
laws, the result of mathematical error on the part of the Borrower, the
Administrative Agent, and the Lenders; and the party receiving such excess shall
promptly refund the amount of such excess (to the extent only of such interest
payments in excess of that which would have accrued and been payable on the
basis of the Highest Lawful Rate) upon discovery of such error by such party or
notice thereof from the Borrower. In the event that the maturity of any
Obligation is accelerated, by reason of an election by the Lenders or otherwise,
or in the event of any required or permitted prepayment, then the consideration
constituting interest under applicable laws may never exceed the Highest Lawful
Rate; and excess amounts paid which by law are deemed interest, if any, shall be
credited by the Administrative Agent and the Lenders on the principal amount of
the Obligations, or if the principal amount of the Obligations shall have been
paid in full, refunded to the Borrower.
(d)    All sums paid, or agreed to be paid, to the Administrative Agent and the
Lenders for the use, forbearance and detention of the proceeds of any advance
hereunder shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full term hereof until paid in
full so that the actual rate of interest is uniform but does not exceed the
Highest Lawful Rate throughout the full term hereof.
2.19    Obligations Absolute. The Obligations of the Borrower under this Article
shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim, or defense to payment or performance
which the Borrower may have or have had against the Administrative Agent or any
Lender.
2.20    Yield Protection.
(a)    Without limiting the effect of the other provisions of this Section (but
without duplication), the Borrower shall pay to the Administrative Agent and
each Lender from time to time such amounts as the Administrative Agent or such
Lender may determine are necessary to compensate it for any Additional Costs
incurred by the Administrative Agent or such Lender.
(b)    Without limiting the effect of the other provisions of this Section (but
without duplication), the Borrower shall pay to each Lender from time to time on
request such amounts as such Lender may determine are necessary to compensate
such Lender for any costs attributable to the maintenance by such Lender (or any
Applicable Lending Office), pursuant to any Regulatory Change, of capital in
respect of its Percentage Share of the Commitment Amount, such compensation to
include an amount equal to any reduction of the rate of return on assets or
equity of such Lender (or any Applicable Lending Office) to a level below that
which such Lender (or any Applicable Lending Office) could have achieved but for
such Regulatory Change.
(c)    [Reserved].
(d)    Without limiting the effect of the other provisions of this Section (but
without duplication), the Borrower shall pay to the Administrative Agent and
each Lender such amounts as shall be

28

--------------------------------------------------------------------------------




sufficient in the reasonable opinion of the Administrative Agent and such Lender
to compensate them for any loss, cost, or expense incurred by and as a result
of:
(i)    any payment, prepayment, or conversion by the Borrower of a Eurodollar
Rate Loan on a date other than the last day of an Interest Period for such Loan;
or
(ii)    any failure by the Borrower to borrow a Eurodollar Rate Loan or to
convert an Alternative Base Rate Loan into a Eurodollar Rate Loan on the date
for such borrowing or conversion specified in the relevant Borrowing Request;
such compensation to include with respect to any Eurodollar Rate Loan, an amount
equal to the excess, if any, of (A) the amount of interest which would have
accrued on the principal amount so paid, prepaid, converted, or not borrowed or
converted for the period from the date of such payment, prepayment, conversion,
or failure to borrow or convert to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow or convert, the
Interest Period for such Loan which would have commenced on the date of such
failure to borrow or convert) at the applicable rate of interest for such Loan
provided for herein over (B) the interest component of the amount the
Administrative Agent or such Lender would have bid in the London interbank
market for Dollar deposits of amounts comparable to such principal amount and
maturities comparable to such period, as reasonably determined by the
Administrative Agent or such Lender.
(e)    Determinations by the Administrative Agent or any Lender for purposes of
this Section of the effect of any Regulatory Change on capital maintained, its
costs or rate of return, maintaining Loans, its obligation to make Loans, or on
amounts receivable by it in respect of Loans or such obligations, and the
additional amounts required to compensate the Administrative Agent and such
Lender under this Section shall be conclusive, absent manifest error, provided
that such determinations are made on a reasonable basis. The Administrative
Agent or the relevant Lender shall furnish the Borrower with a certificate
setting forth in reasonable detail the basis and amount of increased costs
incurred or reduced amounts receivable as a result of any such event, and the
statements set forth therein shall be conclusive, absent manifest error. The
Administrative Agent or the relevant Lender shall (i) notify the Borrower, as
promptly as practicable after the Administrative Agent or such Lender obtains
knowledge of any Additional Costs or other sums payable pursuant to this Section
and determines to request compensation therefor, of any event occurring after
the Closing Date which will entitle the Administrative Agent or such Lender to
compensation pursuant to this Section; and (ii) designate a different Applicable
Lending Office for the Loans affected by such event if such designation will
avoid the need for or reduce the amount of such compensation and will not, in
the sole opinion of the Administrative Agent or such Lender, be disadvantageous
to the Administrative Agent or such Lender. If any Lender requests compensation
from the Borrower under this Section, the Borrower may, after payment of all
compensation then accrued and by notice to the Administrative Agent and such
Lender, require that the Loans by such Lender of the type with respect to which
such compensation is requested be converted into Alternative Base Rate Loans in
accordance with Section 2.13. Any compensation requested by the Administrative
Agent or any Lender pursuant to this Section shall be due and payable within
five days of delivery of any such notice to the Borrower.
(f)    The Administrative Agent and the Lenders agree not to request, and the
Borrower shall not be obligated to pay, any Additional Costs or other sums
payable pursuant to this Section unless similar additional costs and other sums
payable are also generally assessed by the Administrative Agent or such Lender
against other customers similarly situated where such customers are subject to
documents providing for such assessment.
2.21    Illegality. Notwithstanding any other provision of this Agreement, in
the event that it becomes unlawful for any Lender or its Applicable Lending
Office to (a) honor its obligation to make Eurodollar Rate

29

--------------------------------------------------------------------------------




Loans, or (b) maintain Eurodollar Rate Loans, then such Lender shall promptly
notify the Administrative Agent and the Borrower thereof. The obligation of such
Lender to make Eurodollar Rate Loans and convert Alternative Base Rate Loans
into Eurodollar Rate Loans shall then be suspended until such time as such
Lender may again make and maintain Eurodollar Rate Loans, and the outstanding
Eurodollar Rate Loans of such Lender shall be converted into Alternative Base
Rate Loans in accordance with Section 2.13.
2.22    Taxes.
(a)    All payments made by the Borrower under this Agreement shall be made free
and clear of, and without reduction or withholding for or on account of, present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions, assessments or withholdings, including any interest, additions to
tax or penalties applicable thereto, hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority on the basis of any change
after the date hereof in any applicable treaty, law, rule, guideline or
regulations or in the interpretation or administration thereof, excluding, in
the case of the Administrative Agent and each Lender, net income and franchise
taxes imposed on the Administrative Agent or such Lender by the jurisdiction
under the laws of which the Administrative Agent or such Lender is organized or
any political subdivision or taxing authority thereof or therein, or by any
jurisdiction in which such Lender’s lending office is located or any political
subdivision or taxing authority thereof or therein and any U.S. federal
withholding taxes imposed under FATCA (all such non-excluded taxes, levies,
imposts, deductions, charges or withholdings being hereinafter called “Taxes”).
If any Taxes are required to be withheld from any amounts payable to the
Administrative Agent or any Lender hereunder or under any other Loan Document,
the amounts so payable to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement and the
other Loan Documents. Whenever any Taxes are payable by the Borrower, as
promptly as possible thereafter, the Borrower shall send to the Administrative
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt received by the Borrower
showing payment thereof. If the Borrower fail to pay any Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. If any Lender fails to pay any Taxes
when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such Lender shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent as a result of any such failure. Each of the Borrower and
the Lenders authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to the Borrower or such Lender under the Loan
Documents against any amount due to the Administrative Agent under this Section.
The agreements in this Section shall survive the termination of this Agreement
and the payment of all Obligations.
(b)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative

30

--------------------------------------------------------------------------------




Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Without limiting the generality of the
foregoing, in the event that the Borrower is resident for tax purposes in the
United States of America, any Foreign Lender shall deliver to the Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable: (i) duly completed
copies of Internal Revenue Service Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States of America is a party, (ii)
duly completed copies of Internal Revenue Service Form W-8ECI, (iii) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under section 881(c) of the Code, (x) a certificate to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or (iv) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made. Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement, executed copies of Internal Revenue Service Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax.
(c)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (c), “FATCA” shall include any amendments made to FATCA after the Closing
Date.
2.23    Replacement of Lenders.
(a)    If any Lender (i) has notified the Borrower of its incurring additional
costs under Section 2.20 or has required the Borrower to make payments for Taxes
under Section 2.22, (ii) is a Defaulting Lender or (iii) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Majority Lenders has been obtained), the Borrower may, unless such
circumstances no longer apply, terminate, in whole but not in part, the Facility
Amount of such Lender (other than the Administrative Agent) (the “Terminated
Lender”) at any time upon five Business Days’ prior written notice to the
Terminated Lender and the Administrative Agent (such notice referred to herein
as a “Notice of Termination”).
(b)    In order to effect the termination of the Facility Amount of the
Terminated Lender, the Borrower shall (i) obtain an agreement with one or more
Lenders to increase their Facility Amounts and/or (ii) request any one or more
other banking institutions to become a “Lender” in place and instead of such
Terminated Lender and agree to accept a Facility Amount; provided, however, that
such one or more other banking institutions are reasonably acceptable to the
Administrative Agent and become parties by executing

31

--------------------------------------------------------------------------------




an Assignment and Assumption (the Lenders or other banking institutions that
agree to accept in whole or in part the Facility Amount of the Terminated Lender
being referred to herein as the “Replacement Lenders”), such that the aggregate
increased and/or accepted Facility Amounts of the Replacement Lenders under
clauses (i) and (ii) above equal the Facility Amount of the Terminated Lender.
(c)    The Notice of Termination shall include the name of the Terminated
Lender, the date the termination will occur (the “Termination Date”), the
Replacement Lender or Replacement Lenders to which the Terminated Lender will
assign its Facility Amount, and, if there will be more than one Replacement
Lender, the portion of the Terminated Lender’s Facility Amount to be assigned to
each Replacement Lender.
(d)    On the Termination Date, (i) the Terminated Lender shall by execution and
delivery to the Administrative Agent of an Assignment and Assumption assign its
Facility Amount to the Replacement Lender or Replacement Lenders (pro rata, if
there is more than one Replacement Lender, in proportion to the portion of the
Terminated Lender’s Facility Amount to be assigned to each Replacement Lender)
indicated in the Notice of Termination and shall assign to the Replacement
Lender or Replacement Lenders its Loan (if any) then outstanding pro rata as
aforesaid), (ii) the Terminated Lender shall endorse its Note, if any, payable
without recourse, representation or warranty except as provided in the
Assignment and Assumption to the order of the Replacement Lender or Replacement
Lenders (pro rata as aforesaid), (iii) the Replacement Lender or Replacement
Lenders shall purchase the Obligations owed to the Terminated Lender under the
Loan Documents (pro rata as aforesaid) at a price equal to the unpaid principal
amount thereof plus interest and fees accrued and unpaid to the Termination
Date, and (iv) the Replacement Lender or Replacement Lenders will thereupon (pro
rata as aforesaid) succeed to and be substituted in all respects for the
Terminated Lender with like effect as if becoming a Lender pursuant to the terms
of Section 9.1, and the Terminated Lender will have the rights and benefits of
an assignor under Section 9.1. To the extent not in conflict, the terms of
Section 9.1 shall supplement the provisions of this Section.
2.24    Regulatory Change. In the event that by reason of any Regulatory Change
or any other circumstance arising after the Closing Date affecting any Lender,
such Lender (a) incurs Additional Costs based on or measured by the excess above
a specified level of the amount of a category of deposits or other liabilities
of such Lender which includes deposits by reference to which the interest rate
on any Eurodollar Rate Loan is determined as provided in this Agreement or a
category of extensions of credit or other assets of such Lender which includes
any Eurodollar Rate Loan, or (b) becomes subject to restrictions on the amount
of such a category of liabilities or assets which it may hold, then, at the
election of such Lender with notice to the Administrative Agent and the
Borrower, the obligation of such Lender to make Eurodollar Rate Loans and to
convert Alternative Base Rate Loans into Eurodollar Rate Loans shall be
suspended until such time as such Regulatory Change or other circumstance ceases
to be in effect, and all such outstanding Eurodollar Rate Loans shall be
converted into Alternative Base Rate Loans in accordance with Section 2.13.
2.25    Fees.
(a)    Commitment Fee. To compensate the Lenders for making funds available
under this Agreement, the Borrower shall pay to the Administrative Agent for the
account of the Lenders in proportion to their respective Percentage Share as of
the relevant Payment Date described below, a commitment fee (collectively, the
“Commitment Fee”) on the Commitment Amount then in effect, as follows:

32

--------------------------------------------------------------------------------




Fee
Payment Date
Commitment Amount
3.00%
Closing Date
$15,000,000
3.00%
Final Order Funding Availability Date
$15,000,000
3.00%
Third Borrowing Funding Availability Date
$45,000,000



(b)    Agency Fee. The Borrower agrees to pay to the Administrative Agent, for
its own account, a non-refundable administration fee and any other fees and
expenses due to Cantor Fitzgerald Securities (the “DIP Agency Fee”) set forth in
that certain letter between the Borrower and the Administrative Agent, dated as
of the Closing Date (the “DIP Agent Fee Letter”), which the DIP Agency Fee shall
be fully earned, due and payable on the Closing Date.
(c)    Backstop Fee. The Borrower agrees to pay to each Backstop Lender a
non-refundable closing fee (the “Backstop Fee”) in an aggregate amount equal to
its pro rata share (based on such Backstop Lender’s percentage commitment of the
Commitment Amount on the Closing Date) of 7.50% of the new common stock to be
issued by the Borrower or its re-organized or successor company upon its
emergence from the Bankruptcy Case in accordance with the Plan (as defined in
the RSA), which Backstop Fee shall be fully earned on the entry of the Interim
Order and due and payable on the effective date of the Plan (as defined in the
RSA); provided, however, that in the event the RSA is terminated, such Backstop
Fee shall be payable in cash when the principal amounts outstanding under the
DIP Facility come due, in an amount equal to 7.50% of the Maximum Facility
Amount; provided, further, that to the extent the Third Borrowing Funding
Availability Date does not occur and the Backstop Fee is paid in cash, “Maximum
Facility Amount” shall be deemed to exclude the additional commitment amounts
that would have otherwise been available had the Third Borrowing Funding
Availability Date occurred. Notwithstanding anything in this Section 2.25(c) to
contrary, it is acknowledged and agreed that to the extent that the Backstop Fee
is paid through the issuance of new common stock pursuant to the Plan (as
defined in the RSA), such issuance of common stock shall not dilute any common
stock issued by the Borrower or its reorganized or successor company pursuant to
(i) any management incentive plan approved by the Bankruptcy Court in the
Bankruptcy Cases, or (ii) the Plan (as defined in the RSA) to current holders of
the Borrower’s Capital Stock.
2.26    [Reserved].
2.27    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.2.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise, and including any amounts

33

--------------------------------------------------------------------------------




made available to the Administrative Agent by that Defaulting Lender pursuant to
Section 7.3), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Sections 3.1, 3.2 and 3.3, as applicable, were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender shall not be entitled to receive
any Commitment Fee pursuant to Section 2.25 for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Percentage Shares, whereupon that Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
2.28    Priority and Liens.
(a)    The Borrower, on behalf of itself and each of its Subsidiaries, hereby
covenants, represents and warrants that, upon entry of the DIP Order and the
delivery and execution of this Agreement, and subject to the terms of the DIP
Order, the Obligations of the Borrower and the Guarantors shall at all times:

34

--------------------------------------------------------------------------------




(i)    pursuant to section 364(c)(1) of the Bankruptcy Code, be entitled to
joint and several super-priority administrative expense claims status in the
Bankruptcy Cases senior to all administrative expenses of the kind specified in
sections 503(b) and 507(b) of the Bankruptcy Code, subject only to (A) the Carve
Out and (B) except with respect to the Unencumbered Property (as defined in the
DIP Order), the Adequate Protection in favor of the Existing First Lien Agent
and Existing First Lien Lenders as set forth in the DIP Order;
(ii)    pursuant to section 364(c)(3) of the Bankruptcy Code, be secured by a
perfected second priority Lien on the Prepetition Collateral, subject to (x)
Permitted Liens and (y) the Carve Out; and
(iii)    pursuant to section 364(c)(2) of the Bankruptcy Code, be secured by a
perfected first priority Lien on any and all owned and hereafter acquired
personal Property, real Property and all other assets of the Debtors and their
estates, together with any proceeds thereof, that is not Prepetition Collateral,
subject to (x) Permitted Liens and (y) the Carve Out.
Notwithstanding anything to contrary herein, nothing herein or any other Loan
Document shall, or shall be deemed to provide that the Liens of the
Administrative Agent and the Lenders in any way prime the Liens of the Existing
First Lien Agent or the Existing First Lien Lenders.
(b)    All of the Liens described in this Section 2.28 shall be effective and
perfected upon entry of the Interim Order or Final Order, as applicable, without
the necessity of the execution, recordation of filings by the Debtors of
mortgages, security agreements, control agreements, pledge agreements, financing
statements or other similar documents or notices, or the possession, control or
other acts by the Administrative Agent of, or over, any Collateral, as set forth
in the Interim Order or Final Order, as applicable. The Lenders, or the
Administrative Agent on behalf of the Lenders, shall be permitted, but not
required, to make or authorize the making of any filings, deliver any notices or
take any other acts as may be desirable under state law in order to reflect the
perfection and priority of the Lenders’ claims described herein.
(c)    Subject in all respects to the priorities set forth in Section 2.28(a)
above and the terms of the DIP Order, the Borrower and the Guarantors hereby
grant to the Administrative Agent on behalf of the Secured Parties a security
interest in, and mortgage on, all of the right, title and interest of the
Borrower and the Guarantors in all real Property owned or leased by the Borrower
or any Guarantor, together in each case with all of the right, title and
interest of the Borrower or such Guarantor in and to all buildings,
improvements, and fixtures related thereto, any lease or sublease thereof, all
general intangibles relating thereto and all proceeds thereof. The Borrower and
the Guarantors hereby acknowledge that, pursuant to the DIP Order, the Liens in
favor of the Administrative Agent on behalf of the Secured Parties in all of
such real Property owned or leased by the Borrower or any Guarantor shall be
perfected without the recordation of any instruments of mortgage or assignment
and the Administrative Agent and the other Secured Parties shall have the
benefits of the DIP Order.
ARTICLE 3
CONDITIONS
3.1    Conditions Precedent to Initial Loan. The Backstop Lenders shall have no
obligation to make the Loans hereunder unless and until all matters incident to
the consummation of the transactions contemplated herein shall be satisfactory
to the Majority Backstop Lenders and the Administrative Agent, the following
conditions shall have been satisfied (or waived by the Majority Backstop
Lenders), and the Majority Backstop

35

--------------------------------------------------------------------------------




Lenders and the Administrative Agent shall have, as applicable, received,
reviewed, and approved the following documents and other items, appropriately
executed when necessary and, where applicable, acknowledged by one or more
authorized officers of the Borrower and the Guarantors, all in form and
substance satisfactory to the Majority Backstop Lenders and the Administrative
Agent and dated, where applicable, of even date herewith or a date prior thereto
and acceptable to the Majority Backstop Lenders and the Administrative Agent.
(a)    the Administrative Agent shall have received duly executed and delivered
counterparts of this Agreement;
(b)    the Administrative Agent shall have received the Notes, if requested by
any Lender pursuant to Section 2.8(a);
(c)    the Administrative Agent shall have received copies of the articles of
incorporation or certificate of formation, as applicable, and all amendments
thereto and the bylaws or limited liability company agreement, as applicable,
and all amendments thereto of the Borrower and each Guarantor, accompanied by a
certificate issued by the secretary or an assistant secretary of the Borrower
and each Guarantor, to the effect that each such copies are correct and
complete;
(d)    the Administrative Agent shall have received certificates of incumbency
and signatures of all officers of the Borrower and each Guarantor who are
authorized to execute Loan Documents on behalf of the Borrower or such
Guarantor, each such certificate being executed by the secretary or an assistant
secretary of the Borrower or such Guarantor;
(e)    the Administrative Agent shall have received copies of corporate
resolutions approving the Loan Documents and authorizing the transactions
contemplated herein and therein, duly adopted by the board of directors of the
Borrower and each Guarantor, accompanied by certificates of the secretary or an
assistant secretary of the Borrower and each Guarantor to the effect that such
copies are true and correct copies of resolutions duly adopted at a meeting or
by unanimous consent of the board of directors of the Borrower or such Guarantor
and that such resolutions constitute all the resolutions adopted with respect to
such transactions, have not been amended, modified, or revoked in any respect,
and are in full force and effect as of the Closing Date;
(f)    the filing of the Bankruptcy Cases with the Bankruptcy Court shall have
occurred;
(g)    within three (3) Business Days after the Petition Date, the Interim Order
in form and substance reasonably satisfactory to the Majority Backstop Lenders
authorizing and approving the DIP Facility and the transactions contemplated
hereby shall have been entered by the Bankruptcy Court, and such order shall not
have been reversed, vacated or stayed and shall not have been amended,
supplemented or otherwise modified without the prior written consent of the
Majority Backstop Lenders (not to be unreasonably withheld or delayed), and the
Borrower and its Subsidiaries shall be in compliance in all material respects
with the Interim Order;
(h)    all filed “first day motions” and First Day Orders entered at the time of
commencement of the Bankruptcy Cases shall be reasonably satisfactory in form
and substance to the Majority Backstop Lenders;
(i)    [Reserved];
(j)    the Administrative Agent shall have received a 13-week budget, containing
line items of sufficient detail to reflect Borrower’s projected Receipts and
Operating Disbursements for such thirteen-

36

--------------------------------------------------------------------------------




week period, in form and substance reasonably acceptable to the Majority
Backstop Lenders and attached hereto as Exhibit IX (the “Initial Budget”),
together with a certificate of a Financial Officer of the Borrower stating that
such Initial Budget has been prepared on a reasonable basis and in good faith
and is based on assumptions believed by Borrower and each Guarantor to be
reasonable at the time made and from the best information then available to
Borrower and each Guarantor;
(k)    the Administrative Agent shall have received the Debtors’ executed
counterparts of the RSA, which shall be in form and substance satisfactory to
the Debtors and the Majority Backstop Lenders in their sole discretion;
(l)    since December 31, 2014, no event shall have occurred that results in a
Material Adverse Effect;
(m)    other than as set forth in Schedule 5.27, the Administrative Agent shall
have received from each party thereto duly executed counterparts (in such number
as may be requested by the Administrative Agent) of the Security Instruments and
the Guaranty, and the Majority Backstop Lenders shall be satisfied that the
Administrative Agent has been granted, and holds for the benefit of the Secured
Parties, a perfected Lien on, and security interest in, all of the Collateral,
subject to the priorities set forth in the DIP Order and to the Carve Out, and
the Administrative Agent shall have received any such documents as it or the
Majority Backstop Lenders may reasonably request in connection with the
creation, perfection and priority of its Lien and security interest;
(n)    the Administrative Agent shall have received certificates dated as of a
recent date prior to the Closing Date from the appropriate Governmental
Authority evidencing the existence or qualification and good standing of the
Borrower and each Guarantor in the Borrower’s or Guarantor’s jurisdiction or
formation;
(o)    [Reserved];
(p)    [Reserved];
(q)    [Reserved];
(r)    [Reserved];
(s)    the Administrative Agent shall have received evidence satisfactory to the
Majority Backstop Lenders that all governmental and third party approvals
necessary in connection with the continuing operations of the Borrower and its
Subsidiaries and the transactions contemplated hereby shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
financing contemplated hereby;
(t)    the Administrative Agent shall have received the results of lien,
judgment and other customary UCC searches as of a recent date prior to the
Closing Date in each jurisdiction requested by the Majority Backstop Lenders;
(u)    each of the representations and warranties contained in this Agreement
and the other Loan Documents shall be true and correct in all material respects
(provided that to the extent any representation and warranty is qualified as to
“Material Adverse Effect” or otherwise as to “materiality”, such representation
and warranty is true and correct in all respects) on and as of the date of such
Borrowing (or as of such earlier date if the representation or warranty
specifically relates to an earlier date);

37

--------------------------------------------------------------------------------




(v)    no Default or Event of Default shall have occurred and be continuing or
would result from such Borrowing;
(w)    the Administrative Agent and the Backstop Lenders shall have received all
fees and other amounts due and payable on or prior to the date of such Borrowing
(or arrangements for the netting of such fees and other amounts due and payable
on the date of such Borrowing shall have been made), including, to the extent
invoiced at least two Business Days prior to the date of such Borrowing,
reimbursement or payment of all reasonable and documented legal fees and all
out-of-pocket expenses, in each case, required to be reimbursed or paid by the
Borrower hereunder or under any other Loan Document;
(x)    the Borrower shall have delivered to the Administrative Agent a Borrowing
Request at least the requisite time prior to the requested date for the relevant
Loan (such time period to be shortened or waived at the reasonable discretion of
the Administrative Agent); and each statement or certification made in such
Borrowing Request shall be true and correct in all material respects on the
requested date for such Loan;
(y)    a chief restructuring officer (“Chief Restructuring Officer”) reasonably
acceptable to the Majority Backstop Lenders shall have been appointed with
respect to each Debtor (it being understood and agreed that the Acceptable Chief
Restructuring Officer shall be acceptable to the Majority Backstop Lenders); and
(z)    the Administrative Agent shall have received such other agreements,
documents, instruments, certificates, waivers, consents, and evidence as the
Administrative Agent or the Majority Backstop Lenders may reasonably request.
3.2    Conditions Precedent to the Final Order Funding Availability Date. The
obligations of the Lenders to make each Loan after the Final Order Funding
Availability Date are subject to the satisfaction of the following additional
conditions precedent:
(a)    each of the representations and warranties contained in this Agreement
and the other Loan Documents shall be true and correct in all material respects
(provided that to the extent any representation and warranty is qualified as to
“Material Adverse Effect” or otherwise as to “materiality”, such representation
and warranty is true and correct in all respects) on and as of the date of such
Borrowing (or as of such earlier date if the representation or warranty
specifically relates to an earlier date);
(b)    all reasonable and documented out-of-pocket fees and expenses required to
be paid under the Loan Documents shall have been paid (or will be paid from the
proceeds of such Loans);
(c)    no Default or Event of Default shall have occurred and be continuing or
would result from such Borrowing;
(d)    the Final Order shall be in form and substance reasonably satisfactory to
the Majority Backstop Lenders authorizing and approving the DIP Facility and the
transactions contemplated hereby, shall have been entered by the Bankruptcy
Court not later than 31 days after the entry of the Interim Order, such Final
Order shall not have been reversed, vacated or stayed and shall not have been
amended, supplemented or otherwise modified without the prior written consent of
the Majority Backstop Lenders, and the Debtors shall be in compliance in all
material respects with the Final Order;
(e)    the Borrower shall have delivered to the Administrative Agent a Borrowing
Request at least the requisite time prior to the requested date for the relevant
Loan (such time period to be shortened or waived at the reasonable discretion of
the Administrative Agent); and each statement or certification made

38

--------------------------------------------------------------------------------




in such Borrowing Request shall be true and correct in all material respects on
the requested date for such Loan.
3.3    Conditions Precedent to the Third Borrowing Funding Availability Date.
The obligations of the Lenders to make each Loan after the Third Draw Order
Funding Availability Date are subject to the satisfaction of the following
additional conditions precedent:
(a)    each of the representations and warranties contained in this Agreement
and the other Loan Documents shall be true and correct in all material respects
(provided that to the extent any representation and warranty is qualified as to
“Material Adverse Effect” or otherwise as to “materiality”, such representation
and warranty is true and correct in all respects) on and as of the date of such
Borrowing (or as of such earlier date if the representation or warranty
specifically relates to an earlier date);
(b)    all reasonable and documented out-of-pocket fees and expenses required to
be paid under the Loan Documents shall have been paid (or will be paid from the
proceeds of such Loans);
(c)    no Event of Default shall have occurred and be continuing under the Loan
Documents or would result from such Borrowing;
(d)    the RSA shall be in full force and effect;
(e)    the Disclosure Statement, in form and substance reasonably satisfactory
to the Majority Backstop Lenders, shall have been approved by the Bankruptcy
Court;
(f)    the Final Order shall be in full force and effect and such Final Order
shall not have been reversed, vacated or stayed and shall not have been amended,
supplemented or otherwise modified without the prior written consent of the
Majority Backstop Lenders, and the Debtors shall be in compliance in all
material respects with the Final Order;
(g)    the Debtors shall have negotiated and finalized an amendment and
restatement or refinancing of the Indebtedness under the Existing First Lien
Credit Agreement, subject in all respects to the consent of the Majority
Backstop Lenders; and
(h)    the Borrower shall have delivered to the Administrative Agent a Borrowing
Request at least the requisite time prior to the requested date for the relevant
Loan (such time period to be shortened or waived at the reasonable discretion of
the Administrative Agent); and each statement or certification made in such
Borrowing Request shall be true and correct in all material respects on the
requested date for such Loan.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to extend credit to the Borrower, the Borrower represents and warrants to
the Administrative Agent and each Lender (which representations and warranties
shall survive the delivery of the Loan Documents) that:
4.1    Existence of Borrower and Subsidiaries. The Borrower and each Subsidiary
is a corporation, limited partnership, or limited liability company, as
applicable, duly organized, validly existing and in good standing under the laws
of the state of its formation and, subject to any restrictions arising on
account of the

39

--------------------------------------------------------------------------------




Borrower’s or any Subsidiaries’ status as a “debtor” under the Bankruptcy Code,
is authorized to do business and in good standing as a foreign corporation,
limited partnership or limited liability company in every jurisdiction in which
it owns or leases real property or in which the nature of its business requires
it to be so qualified, except where the failure to so qualify, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
4.2    [Reserved].
4.3    Due Authorization. Subject to entry of the DIP Order and subject to any
restrictions arising on account of the Borrower’s or any Subsidiaries’ status as
a “debtor” under the Bankruptcy Code, the execution and delivery by the Borrower
of this Agreement and the borrowings hereunder; the execution and delivery by
the Borrower of the Loan Documents; the repayment by the Borrower of the
Indebtedness evidenced by the Loan Documents and interest and fees, if any,
provided in the Loan Documents are within the power of the Borrower; have been
duly authorized by all necessary corporate, limited liability company,
shareholder or member action; and do not and will not (a) require the consent of
any Governmental Authority, (b) contravene or conflict with any Requirement of
Law or the articles or certificate of incorporation, certificate of formation,
bylaws, limited liability company agreement, or other organizational or
governing documents of the Borrower, (c) contravene or conflict with any
indenture, instrument or other agreement to which the Borrower is a party or by
which the Property of the Borrower is bound or encumbered, or (d) result in or
require the creation or imposition of any Lien upon any of the Properties of the
Borrower other than as contemplated in the Loan Documents.
4.4    Valid and Binding Obligations of Borrower. Subject to entry of the DIP
Order and subject to any restrictions arising on account of the Borrower’s or
any Subsidiaries’ status as a “debtor” under the Bankruptcy Code, this Agreement
and the other Loan Documents, when duly executed and delivered, will be legal,
valid and binding obligations of the Borrower, enforceable in accordance with
their respective terms, subject to any applicable bankruptcy, insolvency or
other laws of general application affecting creditors’ rights and judicial
decisions interpreting any of the foregoing.
4.5    Security Instruments. Subject to Section 4.25, upon the execution and
delivery by the Borrower and the Guarantors party thereto and the entry of the
applicable DIP Order by the Bankruptcy Court, the provisions of each Security
Instrument are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid, and enforceable fully perfected
Lien in all right, title, and interest of the Borrower and each Subsidiary party
thereto in the Collateral described therein.
4.6    Scope and Accuracy of Financial Statements. The Financial Statements of
the Borrower and its Subsidiaries fiscal years ending December 31, 2013 and
December 31, 2014 and the fiscal quarters ending March 31, 2015, June 30, 2015
and September 30, 2015 provided to the Lenders have been prepared in accordance
with GAAP consistently applied and fairly reflect the financial condition and
the results of the operations of the Borrower, and its Subsidiaries in all
material respects as of the dates and for the periods stated therein. No event
or circumstance has occurred since December 31, 2014, that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
4.7    Liabilities, Litigation and Restrictions. Except for the liabilities
shown in the Financial Statements referred to in Section 4.6, neither the
Borrower nor its Subsidiaries has any liabilities, direct or contingent, which
may reasonably be expected to result in a Material Adverse Effect. Except as set
forth on Exhibit VI under the heading “Litigation”, no litigation or other
action of any nature affecting the Borrower or its Subsidiaries is pending
before any Governmental Authority or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or its Subsidiaries, which might
reasonably be expected to result in a Material Adverse Effect or is not
otherwise subject to the automatic stay as a result of the Bankruptcy

40

--------------------------------------------------------------------------------




Cases. To the knowledge of the Borrower, no unusual or unduly burdensome
restriction, restraint or hazard exists by contract, law, governmental
regulation or otherwise relative to the business or material Properties of the
Borrower or its Subsidiaries other than as a result of the Bankruptcy Cases, or
such as relate generally to Persons engaged in the business activities similar
to those conducted by the Borrower or such Subsidiary, as the case may be.
4.8    Title to Properties. Other than as a result of the Bankruptcy Cases, the
Borrower and its Subsidiaries have good and indefeasible title to all of its
material (individually or in the aggregate) Properties, free and clear of all
Liens other than Permitted Liens and the Carve Out.
4.9    Compliance with Federal Reserve Regulations. The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations G, U or X of the Board). No part of the proceeds of any
extension of credit under this Agreement will be used to purchase or carry any
such margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock. No transaction contemplated by the Loan
Documents is in violation of any regulations promulgated by the Board, including
Regulations G, T, U or X.
4.10    Authorizations and Consents. Subject to the entry of the DIP Order, no
authorization, consent, approval, exemption, franchise, permit or license of, or
filing with, any Governmental Authority or other Person is required to
authorize, or is otherwise required in connection with, the valid execution and
delivery by the Borrower of this Agreement and the other Loan Documents or the
repayment and performance by the Borrower of the Obligations.
4.11    Compliance with Laws, Rules, Regulations and Orders. To the knowledge of
the Borrower, neither the business nor any of the activities of the Borrower or
its Subsidiaries, as presently conducted, violates any Requirement of Law the
result of which violation could reasonably be expected to result in a Material
Adverse Effect. Subject to any restrictions arising on account of the Borrower’s
or any Subsidiaries’ status as a “debtor” under the Bankruptcy Code, (i) the
Borrower and its Subsidiaries possess all licenses, approvals, registrations,
permits and other authorizations necessary to enable them to carry on their
business as now conducted, (ii) all such licenses, approvals, registrations,
permits and other authorizations are in full force and effect, and (iii) the
Borrower has no reason to believe that it or any Subsidiary will be unable to
obtain the renewal of any such licenses, approvals, registrations, permits and
other authorizations, in each case of clauses (i), (ii) and (iii) above, except
where the failure of which would not reasonably be expected to result in a
Material Adverse Effect.
4.12    Proper Filing of Tax Returns and Payment of Taxes Due. The Borrower and
each of its Subsidiaries have duly and properly filed all material United States
income tax returns and all other material tax returns which are required to be
filed and has paid all material taxes due, except such taxes, if any, (a) as are
being contested in good faith and as to which adequate reserves in accordance
with GAAP have been made, (b) where such payment is in violation of the Budget
covenant set forth in Section 6.22, including the Permitted Variance, or (c) to
the extent otherwise excused or prohibited by the Bankruptcy Code and not
otherwise authorized by the Bankruptcy Court. The charges and reserves on the
books of the Borrower and each of its Subsidiaries with respect to taxes and
other governmental charges are adequate.
4.13    ERISA Compliance. Except to the extent excused by the Bankruptcy Code or
as a result of the filing of the Bankruptcy Cases, the Borrower and each of its
Subsidiaries are in compliance in all material respects with the applicable
provisions of ERISA. Other than as a result of the Bankruptcy Cases, no
“reportable event”, as such term is defined in Section 4043 of ERISA, has
occurred with respect to any Plan. Neither the Borrower nor any of its
Subsidiaries has incurred or expects to incur any material liability to the

41

--------------------------------------------------------------------------------




PBGC or any Plan. With respect to each Plan, the total value of the accrued
benefits (both vested and nonvested) does not materially exceed the value of the
assets of such Plan, both valued as of the end of the Plan year immediately
prior to the date of this Agreement. Neither the Borrower nor any of its
Subsidiaries currently contributes to, or has an obligation to contribute to, or
has at any time contributed to, or had an obligation to contribute to, any
Multi-employer Plan.
4.14    Take-or-Pay; Gas Imbalances. Except as set forth on Exhibit VI under the
heading “Take-or-Pay”, neither the Borrower nor any of its Subsidiaries is
obligated in any material respect by virtue of any prepayment made under any
contract containing a “take-or-pay” or “prepayment” provision or under any
similar agreement to deliver hydrocarbons produced from or allocated to any of
its Oil and Gas Properties at some future date without receiving full payment
therefor at the time of delivery. Except as set forth on Exhibit VI under the
heading “Gas Imbalances”, neither the Borrower nor any of its Subsidiaries has
produced gas, in any material amount, subject to balancing rights of third
parties or subject to balancing duties under governmental requirements, except
as to such matters for which the Borrower or the relevant Subsidiary has
established monetary reserves adequate in amount to satisfy such obligations and
has segregated such reserves from other accounts.
4.15    Refunds. No orders of, proceedings pending before, or other requirements
of, the Federal Energy Regulatory Commission, the Texas Railroad Commission, the
Oklahoma Corporation Commission, the Louisiana Conservation Commission, or any
other Governmental Authority exist which could result in the Borrower or any of
its Subsidiaries being required to refund any material portion of the proceeds
received or to be received from the sale of hydrocarbons constituting part of
its Oil and Gas Properties.
4.16    Casualties or Taking of Property. Except as set forth on Exhibit VI
under the heading “Casualties”, since December 31, 2014, neither the business
nor any Property of the Borrower or any of its Subsidiaries has been materially
adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition of taking of Property or cancellation of contracts, permits or
concessions by any Governmental Authority, riot, activities of armed forces or
acts of God.
4.17    Locations of Business and Offices. The principal place of business and
chief executive office of the Borrower is located at the address for the
Borrower set forth in Section 9.4 or at such other location as the Borrower may
have, with prior written notice, advised the Administrative Agent.
4.18    Environmental Compliance. Except as set forth on Exhibit VI under the
heading “Environmental Compliance”,
(a)    no Property of the Borrower or any of its Subsidiaries is currently on,
or, to the best knowledge of the Borrower after due inquiry made in accordance
with good commercial practices, has ever been on, any federal or state list of
Superfund Sites;
(b)    except in compliance with all applicable Requirements of Law, no
Hazardous Substances have been generated, transported and/or disposed of by the
Borrower or any of its Subsidiaries at a site which was, at the time of such
generation, transportation and/or disposal, or has since become, a Superfund
Site;
(c)    no Release of Hazardous Substances by the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower after due inquiry made in
accordance with good commercial practices, from, affecting or related to any
Property of the Borrower or any of its Subsidiaries has occurred which could

42

--------------------------------------------------------------------------------




reasonably result in the imposition of liability in excess of $50,000 (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage); and
(d)    no Environmental Complaint has been received by the Borrower or any of
its Subsidiaries which seeks to impose liability in excess of $50,000 (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage).
4.19    Investment Company Act Compliance. The Borrower is not an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
4.20    [Reserved].
4.21    No Material Misstatements. No information, exhibit or report prepared by
or at the direction or with the supervision of the Borrower and furnished to any
Lender or the Administrative Agent in connection with the negotiation and
preparation of this Agreement or any Loan Document contains any material
misstatements of fact or omits to state a material fact necessary to make the
statements contained therein not materially misleading as of the date made or
deemed made.
4.22    Subsidiaries. As of the date hereof, except as set forth on Exhibit VII,
the Borrower does not have any Subsidiaries and neither the Borrower nor any of
its Subsidiaries is a partner or participant in any partnership or joint
venture. The percentage ownership by the Borrower of outstanding Capital Stock
of each Subsidiary is as set forth on Exhibit VII.
4.23    Defaults. No Default or Event of Default exists.
4.24    Maintenance of Properties. Subject to any necessary order or
authorization of the Bankruptcy Court and to the extent permitted by the Budget
covenant set forth in Section 6.22, including Permitted Variances, the Borrower
and each of its Subsidiaries have maintained their Properties in good and
workable condition, ordinary wear and tear excepted, and in compliance in all
material respects with all applicable Requirements of Law.
4.25    Bankruptcy Orders.
(a)    On and after the entry of the Interim Order and prior to the entry of the
Final Order, the Interim Order is in full force and effect, and has not been
reversed, vacated, stayed or modified, and on and after the entry of the Final
Order, the Final Order is in full force and effect, and has not been reversed,
vacated, stayed or modified, in each case, without the prior written consent of
the Majority Backstop Lenders.
(b)    No order has been entered in the Bankruptcy Cases (i) for the appointment
of a Chapter 11 trustee, (ii) for the appointment of an examiner with enlarged
powers (beyond those set forth in Sections 1106(a)(3) and (4) of the Bankruptcy
Code) under Section 1106(b) of the Bankruptcy Code or (iii) to convert any
Bankruptcy Cases to a Chapter 7 case or to dismiss any Bankruptcy Case, in each
case, without the prior written consent of the Majority Backstop Lenders.
ARTICLE 5
AFFIRMATIVE COVENANTS

43

--------------------------------------------------------------------------------




So long as any Obligation remains outstanding or unpaid or any Facility Amount
exists, the Borrower shall:
5.1    Maintenance and Access to Records. Keep, and cause each of its
Subsidiaries to keep, adequate records in accordance with GAAP, of all of its
transactions so that at any time, and from time to time, its financial condition
may be readily determined and, at the reasonable request of the Administrative
Agent or any Lender, make such records available for inspection and permit the
Administrative Agent or such Lender to make and take away copies thereof.
5.2    Quarterly Financial Statements.
(a)    Deliver to the Administrative Agent, as soon as available but not later
than the 45th day after the end of each of the first three fiscal quarters of
the Borrower, the unaudited consolidated Financial Statements of the Borrower
and its Subsidiaries, as at the end of such period and from the beginning of
such fiscal year to the end of such period, as applicable, which Financial
Statements shall be certified by the chief financial officer of the Borrower as
having been prepared in accordance with GAAP, consistently applied, and as a
fair presentation of the condition of the Borrower and its Subsidiaries, subject
to changes resulting from normal year-end audit adjustments.
(b)    [Reserved].
5.3    Annual Financial Statements. Deliver to the Administrative Agent, as soon
as available but not later than the earlier of (i) one (1) Business Day after
being filed with the SEC and (ii) three (3) Business Days after the deadline to
be filed with the SEC, a copy of the annual audited consolidated Financial
Statements of the Borrower and its Subsidiaries.
5.4    Compliance Certificate and Hedging Report. Concurrently with the
furnishing of the Financial Statements submitted pursuant to Sections 5.2 and
5.3, provide the Administrative Agent a Compliance Certificate and Hedging
Report; and concurrently with the furnishing of the Financial Statements
submitted pursuant to Section 5.3 if requested by any Lender, provide each
Lender a certificate in customary form from the independent certified public
accountants for the Borrower stating that their audit has not disclosed the
existence of any Default or Event of Default or, if their audit has disclosed
the existence of any Default or Event of Default, specifying the nature, period
of existence and status thereof.
5.5    Oil and Gas Reserve Reports.
(a)    Deliver to the Administrative Agent on or before January 31, 2016 a
report in usual and customary form and substance by Netherland Sewell &
Associates, Inc. including (i) a high level review of the Borrower’s reserves
and engineering, geological and technical information, (ii) a review of
forecasted production volumes for major assets including existing producing
wells and undeveloped locations, (iii) a comparison of historical and the
Borrower’s future estimates of operating costs, capital costs, and pricing
differentials, and (iv) a review of Borrower’s forecasted annual cash flows.
Notwithstanding the foregoing, any failure to deliver the report described
herein by January 31, 2016 that is the result or consequence of delay solely
attributable to Netherland Sewell & Associates, Inc. despite the best efforts of
the Borrower, to the reasonable satisfaction of the Majority Backstop Lenders,
shall not result in a breach or non-compliance with this Section 5.5(a) or
otherwise cause an Event of Default under this Agreement.
(b)    Deliver to the Administrative Agent any reserve reports or other reports
with respect to the Oil and Gas Properties of the Borrower and its Subsidiaries
within 2 Business Days of delivery thereof to the Existing First Lien Lenders.

44

--------------------------------------------------------------------------------




(c)    [Reserved].
(d)    The report provided pursuant to Section 5.5(a) shall be submitted to the
Administrative Agent together with additional data concerning pricing,
quantities of production from the Oil and Gas Properties of the Borrower and its
Subsidiaries, purchasers of production and such other information and
engineering and geological data with respect thereto as the Majority Backstop
Lenders or the Administrative Agent may reasonably request and shall set forth
the interests of the Borrower and its Subsidiaries in all such Oil and Gas
Properties and separately designate such Properties by field.
(e)    With the delivery of the Reserve Report pursuant to Section 5.5(a), the
Borrower shall provide to the Administrative Agent a certificate in
substantially the form of Exhibit X attached hereto.
5.6    SEC and Other Reports. Deliver to the Administrative Agent within five
days after any material report (other than financial statements) or other
communication is sent by the Borrower or any of its Subsidiaries to its
stockholders or partners or is filed by the Borrower or any of its Subsidiaries
with the SEC, copies of such report or communication.
Documents required to be delivered pursuant to Section 5.2, Section 5.3 and
Section 5.6 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to a Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by telecopier or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not designated “Public Side
Information.”

45

--------------------------------------------------------------------------------




5.7    Notices. Deliver to Administrative Agent, promptly upon any officer of
any Borrower having knowledge of the occurrence of any of the following events
or circumstances, a written statement with respect thereto, signed by the chief
financial officer of the Borrower, or other authorized representative of the
Borrower designated from time to time pursuant to written designation by the
Borrower delivered to the Administrative Agent, advising the Lenders of the
occurrence of such event or circumstance and the steps, if any, being taken by
the Borrower with respect thereto:
(a)    any Default or Event of Default;
(b)    other than defaults or events of default arising as an effect of the
Bankruptcy Cases, any default or event of default under any contractual
obligation of the Borrower, or any litigation, investigation or proceeding
between the Borrower or any of its Subsidiaries and any Governmental Authority
which, in either case, if not cured or if adversely determined, as the case may
be, could reasonably be expected to have a Material Adverse Effect;
(c)    any litigation or proceeding (other than the Bankruptcy Cases) involving
the Borrower or any of its Subsidiaries as a defendant or in which any Property
of the Borrower or any of its Subsidiaries is subject to a claim and in which
the amount involved is $1,000,000 or more and which is not subject to the
automatic stay in the Bankruptcy Cases or otherwise covered by insurance or in
which injunctive or similar relief is sought;
(d)    the receipt by the Borrower or any of its Subsidiaries of any
Environmental Complaint or any formal request from any Governmental Authority or
other Person for information (other than requirements for compliance reports)
regarding any Release of Hazardous Substances by the Borrower or any of its
Subsidiaries or from, affecting or related to any Property of the Borrower or
any of its Subsidiaries or adjacent to any Property of the Borrower or any of
its Subsidiaries;
(e)    any actual, proposed or threatened, in writing, testing or other
investigation by any Governmental Authority or other Person concerning the
environmental condition of, or relating to, any Property of the Borrower or any
of its Subsidiaries or adjacent to any Property of the Borrower or any of its
Subsidiaries following any allegation of a violation of any Requirement of Law;
(f)    any Release of Hazardous Substances by the Borrower or any of its
Subsidiaries or from, affecting or related to any Property of the Borrower or
any of its Subsidiaries or adjacent to any Property of the Borrower or any of
its Subsidiaries;
(g)    the violation of any Environmental Law or the revocation, suspension or
forfeiture of or failure to renew, any permit, license, registration, approval
or authorization which could reasonably be expected to have a Material Adverse
Effect;
(h)    the institution by the Borrower or any of its Affiliates of any
Multi-employer Plan or the withdrawal or partial withdrawal by the Borrower or
any of its Affiliates from any Multi-employer Plan; and
(i)    any other event or condition which could reasonably be expected to have a
Material Adverse Effect.
5.8    Lender Conference Calls. In connection with the distribution of the
Financial Statements required under Sections 5.2 and 5.3, upon the Majority
Lenders’ or the Administrative Agent’s reasonable written request, deliver
notice of the date and time of a conference call with the Administrative Agent
and the Lenders to discuss such financial information, including the Budget and
Variance Report, which

46

--------------------------------------------------------------------------------




conference calls the Borrower shall host not later than 5 Business Days after
such distribution (provided that any conference call hosted by the Borrower
which is generally available to holders of its debt or equity securities shall
satisfy this condition).
5.9    Additional Information. Furnish to the Administrative Agent, promptly
upon the request of the Administrative Agent, such additional financial or other
information concerning the assets, liabilities, operations and transactions of
the Borrower or any of its Subsidiaries as the Administrative Agent or the
Majority Lenders may from time to time reasonably request.
5.10    Payment of Assessments and Charges. Pay, and cause each of its
Subsidiaries to pay, all taxes, assessments, governmental charges, claims for
labor, supplies, rent and other obligations which, if unpaid, might become a
Lien against any of its Property, except where (i) such payment obligation is
being contested in good faith and as to which adequate reserves in accordance
with GAAP have been established, (ii) failure to pay would not have a Material
Adverse Effect, (iii) such payment is in violation of the Budget covenant set
forth in Section 6.22, including the Permitted Variances or (iv) such payment is
excused by, or is otherwise prohibited by the provisions of the Bankruptcy Code
or order of the Bankruptcy Court.
5.11    Compliance with Laws. Subject to the Budget covenant in Section 6.22,
including Permitted Variances, and any necessary Bankruptcy Court approval,
comply, and cause each of its Subsidiaries to comply, in all material respects
with all Requirements of Law, including (a) the Natural Gas Policy Act of 1978,
as amended, (b) Environmental Laws, and (c) all permits, licenses,
registrations, approvals and authorizations (i) related to any natural or
environmental resource or media located on, above, within, in the vicinity of,
related to or affected by any of its Property, (ii) required for the performance
or conduct of its operations, or (iii) applicable to the use, generation,
handling, storage, treatment, transport or disposal of Hazardous Substances; and
cause all of its employees, agents, contractors, subcontractors and future
lessees (pursuant to appropriate lease provisions), while such Persons are
acting within the scope of their relationship with the Borrower or such
Subsidiary, as the case may be, to comply in all material respects with all
applicable Requirements of Law as may be necessary or appropriate to enable the
Borrower or such Subsidiary, as the case may be, to so comply.
5.12    ERISA Information and Compliance. Furnish to each Lender upon request,
copies of each annual and other report with respect to each Plan or any trust
created thereunder filed with the United States Secretary of Labor or the PBGC;
fund, and cause each of its Subsidiaries to fund, subject to the Budget covenant
in Section 6.22, including Permitted Variances, or as otherwise excused by the
Bankruptcy Code or as a result of the Bankruptcy Cases, all current service
pension liabilities as they are incurred under the provisions of all Plans and
Multi-employer Plans; and comply, and cause each of its Subsidiaries to comply
in all material respects, with all applicable provisions of ERISA.
5.13    Budget Update. No later than the third Business Day after the end of (x)
every four calendar weeks in the case of clause (a) below (beginning with the
four-week period ending on January 29, 2016) or (y) every calendar week in the
case of clause (b) below, in each case, after the Closing Date (beginning with
the week ending January 8, 2016), the Borrower will provide to the
Administrative Agent and the Lenders:
(a)    a new thirteen (13)-week weekly budget, in form and substance
substantially similar to the Initial Budget and containing information
reasonably requested by the Majority Backstop Lenders (such budget, together
with the Initial Budget, the “Budget”) (provided that the Majority Backstop
Lenders, in their reasonable discretion, shall have the right to dispute any
such updates by providing the Borrower notice thereof within five Business Days
after the delivery by the Borrower of any such update; provided further that (i)
to the extent the Majority Backstop Lenders do not provide such dispute notice
within such five Business Day period, such update shall be deemed approved and
consented to by the Backstop Lenders

47

--------------------------------------------------------------------------------




and shall be deemed to constitute the Budget upon the expiration of such five
Business Day period and (ii) to the extent the Majority Backstop Lenders do
provide such dispute notice within such five Business Day period, the
then-existing Budget shall continue to constitute the applicable Budget until
such time as an update is agreed to among the Borrower and the Majority Backstop
Lenders); and
(b)    a variance report (the “Variance Report”), in form and substance
reasonably satisfactory to the Majority Backstop Lenders, detailing the
following:
(i)    the aggregate Receipts of the Borrower and its Subsidiaries during the
four-week period ending on the Testing Date (the “Testing Period”) and the
aggregate Operating Disbursements and other disbursements, in each case made by
the Borrower and its Subsidiaries during such Testing Period; and
(ii)    any variance (whether plus or minus and expressed as a percentage) (a)
between the aggregate Receipts of the Borrower and its Subsidiaries during such
Testing Period against the aggregate Receipts set forth in the Budget for such
Testing Period and (b) between the aggregate Operating Disbursements made during
such Testing Period by the Borrower and its Subsidiaries against the aggregate
Operating Disbursements set forth in the Budget for such Testing Period.
(c)    For purposes herein, “Testing Date” shall mean the last Business Day of
every week occurring after the Closing Date, which initial Testing Date shall be
on January 29, 2016.
5.14    Further Assurances. Promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments necessary or as
reasonably requested by the Administrative Agent or the Majority Backstop
Lenders to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of the Loan Party or any of its Subsidiaries, as the
case may be, in the Loan Documents, including the Notes, or to further evidence
and more fully describe the collateral intended as security for the Obligations,
or to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate in
connection therewith.
5.15    Production Report and Lease Operating Statements. Within 45 days after
the end of each calendar month, commencing with the calendar month ending
January 31, 2016, a report certified by the Financial Officer setting forth, for
each calendar month during the then current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred for each such calendar month.
5.16    [Reserved].
5.17    Maintenance of Existence and Good Standing. Maintain, and cause each of
its Subsidiaries to maintain, its corporate, limited liability company or
partnership existence, as the case may be; and maintain, and cause each of its
Subsidiaries to maintain, its qualification and good standing in all
jurisdictions wherein the Property now owned or hereafter acquired or the
business now or hereafter conducted necessitates same except where the failure
to so maintain such qualification and good standing would not have a Material
Adverse Effect.

48

--------------------------------------------------------------------------------




5.18    Maintenance of Tangible Property. Subject to any necessary order or
authorization of the Bankruptcy Court, maintain, and cause each of its
Subsidiaries to maintain, all of its material tangible Property in good repair
and condition and make all necessary replacements thereof and operate such
Property in a good and workmanlike manner to the extent permitted by the Budget
covenant set forth in Section 6.22, including Permitted Variances.
5.19    Maintenance of Insurance. Maintain, or cause to be maintained, with
financially sound and reputable insurance companies, insurance with respect to
the properties and business of the Borrower and each of its Subsidiaries against
such liabilities, casualties, risks and contingencies and in at least such
amounts as is customary in the industry (including reasonable and customary
self-insurance to the extent reasonable and prudent operators of oil and gas
properties similar to the Borrower self-insure for such risks) and providing for
not less than 30 days’ prior notice to the Administrative Agent of termination,
lapse or cancellation of such insurance; and furnish to the Administrative
Agent, at the request of any Lender, certificates evidencing such insurance.
5.20    Inspection of Tangible Property. Permit any authorized representative of
any Lender or the Administrative Agent, at the sole risk of such party and such
authorized representatives, to visit and inspect any tangible Property of the
Borrower or any of its Subsidiaries.
5.21    Payment of Notes and Performance of Obligations. Pay and perform all
Obligations in accordance with the terms of the Loan Documents.
5.22    Operation of Oil and Gas Properties. Subject to the Budget covenant in
Section 6.22, including Permitted Variances and any necessary Bankruptcy Court
approval, develop, maintain and operate, and cause each of its Subsidiaries to
develop, maintain and operate, its Oil and Gas Properties in a prudent and
workmanlike manner in accordance with industry standards.
5.23    Performance of Designated Contracts. Subject to the Budget covenant in
Section 6.22, including Permitted Variances and any necessary Bankruptcy Court
approval and except to the extent excused by the applicable provisions of the
Bankruptcy Code or order of the Bankruptcy Court, perform and observe, and cause
each of its Subsidiaries to perform and observe, in all material respects all of
its obligations under all material agreements and contracts of such Person.
5.24    [Reserved].
5.25    [Reserved].
5.26    New Material Subsidiaries.
(a)    With respect to any Material Subsidiary (other than an Excluded Foreign
Subsidiary) which becomes a Material Subsidiary after the Closing Date,
promptly, but in any event within 30 days, (i) execute and deliver to the
Administrative Agent such amendments to the Pledge Agreement as are necessary or
that the Majority Lenders or the Administrative Agent deems necessary or
advisable to grant to the Administrative Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such Material Subsidiary that is owned by the Borrower or any Subsidiary, and
(ii) deliver to the Administrative Agent any certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the Borrower or Subsidiary, and take
such other action as may be necessary or, in the opinion of the Majority Lenders
or the Administrative Agent, desirable to perfect the Administrative Agent’s
security interest therein.

49

--------------------------------------------------------------------------------




(b)    With respect to any Excluded Foreign Subsidiary directly owned by the
Borrower or a Subsidiary (other than an Excluded Foreign Subsidiary) that
becomes a Material Subsidiary after the Closing Date, promptly, but in any event
within 30 days, (i) execute and deliver to the Administrative Agent such
amendments to the Pledge Agreement as necessary or advisable or that the
Administrative Agent or the Majority Lenders may reasonably request in order to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such Material
Subsidiary that is owned by the Borrower or such Subsidiary (provided that in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such Material Subsidiary be required to be so pledged), and (ii) deliver to the
Administrative Agent any certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the Borrower or Subsidiary, and take such other action as may be
necessary or, in the opinion of the Majority Lenders or the Administrative
Agent, desirable to perfect the Administrative Agent’s security interest
therein.
5.27    Post-Closing Requirements. The Borrower will (a) deliver or cause to be
delivered to the Administrative Agent each of the agreements, documents,
instruments or certificates described on Schedule 5.27, all in form and
substance reasonably satisfactory to the Majority Backstop Lenders; (b) perform
each of the actions described on Schedule 5.27 in a manner reasonably
satisfactory to the Majority Backstop Lenders; and (c) cause all such matters
described in clauses (a) and (b) to be completed within the time periods set
forth opposite each such item or action on such Schedule 5.27 (in each case,
unless otherwise agreed to by the Administrative Agent (acting at the direction
of the Majority Backstop Lenders)).
5.28    Bankruptcy Filings. Not less than two (2) business days prior to the
filing thereof, the Borrower shall deliver to the Administrative Agent and the
Lenders and their counsel copies of all material pleadings, motions and other
documents to be filed with the Bankruptcy Court on behalf of the Debtors in the
Bankruptcy Cases.
5.29    Milestones. The Borrower and its Subsidiaries shall comply with and
achieve each of the Milestones (as the same may be extended from time to time
with the consent of the Majority Backstop Lenders).
5.30    Cash Management. The Borrower and its Subsidiaries shall use a cash
management system as approved by the Bankruptcy Court in form and substance
reasonably satisfactory to the Majority Lenders.
5.31    Contracts and Leases. Neither the Borrower nor any of its Subsidiaries
shall, except as otherwise permitted pursuant to the DIP Order, any Approved
Plan or a motion filed by or after consultation of the Majority Backstop Lenders
or a motion to assume the RSA, assume, assume and assign or reject any executory
contract or unexpired lease not assumed, assumed and assigned or rejected on or
before the date hereof.
ARTICLE 6
NEGATIVE COVENANTS
So long as any Obligation remains outstanding or any Facility Amount exists, the
Borrower will not:
6.1    Indebtedness; Contingent Obligations. Create, incur, assume or permit to
exist any Indebtedness or Contingent Obligations, or permit any of its
Subsidiaries to do so; provided, however, the foregoing restrictions shall not
apply to:

50

--------------------------------------------------------------------------------




(a)    the Obligations;
(b)    unsecured accounts payable incurred in the ordinary course of business
and in compliance with the Budget covenant set forth in Section 6.22, including
the Permitted Variances, in all respects, which are being processed for payment
in the ordinary course of business or contested in good faith and as to which
such reserve as is required by GAAP has been made;
(c)    performance guarantees and performance surety or other bonds provided in
the ordinary course of business as long as payments in respect thereof are in
accordance with the Budget covenant set forth in Section 6.22, including the
Permitted Variances, in all respects;
(d)    operating leases (including any lease that was treated as an operating
lease under GAAP at the time it was entered into that later becomes a capital
lease as a result of a change in GAAP during the life of such lease, including
any renewals) entered into in the ordinary course of business or endorsements of
instruments for collection in the ordinary course of business, in each case as
long as payments in respect thereof are in accordance with the Budget covenant
set forth in Section 6.22, including the Permitted Variances, in all respects;
(e)    purchase-money Indebtedness only incurred in connection with the
acquisition of equipment in an aggregate principal amount not to exceed the
amount permitted under the Budget covenant set forth in Section 6.22, including
the Permitted Variances;
(f)    [Reserved];
(g)    the Existing Senior Notes and the “Obligations” under the Existing First
Lien Credit Loan Documents (including, without limitation, any Existing Letters
of Credit);
(h)    obligations with respect to Hedging Agreements permitted under Section
6.21; and
(i)    other unsecured Indebtedness not exceeding $500,000 in the aggregate at
any time outstanding for the Borrower and its Subsidiaries.
6.2    [Reserved].
6.3    Mortgages or Pledges of Assets. Create, incur, assume or permit to exist,
any Lien on any of its Properties, or permit any of its Subsidiaries to do so;
provided, however, the foregoing restriction in this Section shall not apply to
Permitted Liens.
6.4    Sales of Properties; Leasebacks. Sell, transfer or otherwise dispose of,
in one or any series of transactions, any of its Property, or enter into any
arrangement to do so, or enter into any arrangement to sell or transfer any
Property and thereafter rent or lease as lessee such Property or other Property
intended for the same use or purpose of the Property sold or transferred, or
permit any of its Subsidiaries to do any of the foregoing in this Section;
provided, however, the foregoing restrictions shall not apply to:
(a)    the sale of hydrocarbons or inventory in the ordinary course of business
at prices at least substantially equivalent to the open market prices at the
time of sale for comparable hydrocarbons or inventory other than the sale of a
production payment and provided that no contract for the sale of hydrocarbons
shall obligate the Borrower or any of its Subsidiaries to deliver hydrocarbons
at some future date without receiving full payment therefor within 90 days of
delivery;

51

--------------------------------------------------------------------------------




(b)    the sale or other disposition of Property destroyed, lost, worn out,
damaged or having only salvage value or no longer used or useful in the business
of the Borrower;
(c)    farmouts, sales or other dispositions of undeveloped acreage or Oil and
Gas Properties with no associated proved reserves and assignments in connection
with such transactions in the ordinary course of business, subject to the
consent of the Majority Backstop Lenders (such consent not to be unreasonably
withheld or delayed);
(d)    the sale or other disposition of notes receivable or accounts receivable
permitted by Section 6.11;
(e)    dispositions of claims against customers, working interest owners, other
industry partners or any other Person in connection with workouts or bankruptcy,
insolvency or other similar proceedings with respect thereto;
(f)    any disposition conducted in the ordinary course of business, or any
disposition approved by the Bankruptcy Court pursuant to an order in form and
substance reasonably satisfactory to the Majority Backstop Lenders;
(g)    Permitted Asset Sales; and
(h)    if no Default or Event of Default has occurred and is continuing, the
sale or other disposition of other assets provided that the aggregate fair
market value of all such property disposed of under this clause (h) does not
exceed $500,000 in the aggregate.
6.5    Dividends and Distributions. Declare, pay or make, or permit any of its
Subsidiaries to declare, pay or make, whether in cash or other Property, any
dividend or distribution on any share of any class of its Capital Stock; or
purchase, redeem or otherwise acquire, directly or indirectly, for value or set
apart in any way for redemption, retirement or other acquisition, directly or
indirectly, any of its stock now or hereafter outstanding; return any capital to
its stockholders; or make any distribution (whether by reduction of capital or
otherwise) of its assets to its stockholders (collectively, “Restricted
Payments”), other than Restricted Payments by any Subsidiary of the Borrower
that is a Guarantor to the Borrower or a Guarantor and by any other Subsidiary
of the Borrower to any wholly owned Subsidiary of the Borrower.
6.6    Changes in Corporate Structure. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or dispose of all or substantially all of its
property or business, or permit any Subsidiary to do any of the forgoing, except
that, if no Default or Event of Default exists or will occur as a result
thereof:
(a)    any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation);
(b)    any Subsidiary of the Borrower may dispose of any or all of its assets
(i) to the Borrower (upon voluntary liquidation or otherwise) or (ii) pursuant
to a disposition permitted by Section 6.4;
(c)    any Investment expressly permitted by Section 6.8 may be structured as a
merger, consolidation or amalgamation; and
(d)    any direct or indirect Foreign Subsidiary may be dissolved, liquidated or
otherwise wound-down.

52

--------------------------------------------------------------------------------




6.7    [Reserved].
6.8    Investments. Make any Investment in, or permit any of its Subsidiaries to
do so; provided, however, the foregoing shall not apply to:
(a)    investments in United States government-issued securities with maturities
of no more than one year or certificates of deposit or repurchase agreements
issued by (i) any Lender or (ii) any bank or trust company organized under the
laws of the United States or any state thereof and having capital surplus and
undivided profits aggregating at least $250,000,000 and with maturities of no
more than one year;
(b)    commercial paper rated at least P-1 by Moody’s or A-1 by S&P and with
maturities of no more than nine months from the date of acquisition thereof;
(c)    short-term investments in the Eurodollar market through (i) any Lender,
(ii) any bank or trust company organized under the laws of the United States or
any state thereof and having capital surplus and undivided profits aggregating
at least $250,000,000, or (iii) any other Person acceptable to the Majority
Lenders;
(d)    short-term interest bearing deposits with any Lender or any bank or trust
company organized under the laws of the United States or any state thereof and
having capital surplus and undivided profits aggregating at least $250,000,000;
(e)    the purchase of Oil and Gas Properties or investments with respect to and
relating to the production of oil, gas and other liquid or gaseous hydrocarbons
from Oil and Gas Properties in accordance with the Budget covenant set forth in
Section 6.22, including the Permitted Variances;
(f)    advances or extensions of credit in the form of accounts receivable
incurred in the ordinary course of business and upon terms common in the
industry for such accounts receivable;
(g)    Investments by (i) a Debtor to or in another Debtor or (ii) a Subsidiary
that is not a Debtor to or in a Debtor or a Subsidiary that is not a Debtor; and
(h)    advances to employees of Borrower or Subsidiaries in the ordinary course
of business not exceeding $100,000 in the aggregate at any one time outstanding.
6.9    Lines of Business; Subsidiaries. Expand, on its own or through a
Subsidiary, into any line of business other than (a) those in which the Borrower
or such Subsidiary is engaged as of the date hereof and (b) other lines of
business related to the production of oil, gas and other hydrocarbons; or permit
any material change to be made in the character of its business as conducted as
of the date hereof.
6.10    ERISA Compliance. Permit any Plan maintained by it or any Subsidiary to
(a) engage in any “prohibited transaction” as such term is defined in Section
4975 of the Internal Revenue Code of 1954, as amended, (b) incur any
“accumulated funding deficiency,” as such term is defined in Section 302 of
ERISA, or (c) terminate in a manner which could result in the imposition of a
Lien on any Property of the Borrower pursuant to Section 4068 of ERISA; assume
an obligation to contribute to any Multi-employer Plan; or acquire any Person or
the assets of any Person which has now or has had at any time an obligation to
contribute to any Multi-employer Plan.
6.11    Sale or Discount of Receivables. Except to minimize losses on bona fide
debts previously contracted, discount or sell with recourse, or sell for less
than the greater of the face or market value thereof, any of its notes
receivable or accounts receivable, or permit any of its Subsidiaries to do so.

53

--------------------------------------------------------------------------------




6.12    Transactions With Affiliates. Enter into, or permit any of its
Subsidiaries to enter into any transaction (including the sale, lease or
exchange of Property or the rendering of service), directly or indirectly, with
any of its Affiliates other than transactions or arrangements in place as of
December 31, 2015 (including contractual obligations in place at such time) or
approved by the Bankruptcy Court pursuant to an order in form and substance
reasonably satisfactory to the Majority Backstop Lenders.
6.13    [Reserved].
6.14    [Reserved].
6.15    [Reserved].
6.16    [Reserved].
6.17    Negative Pledges. Enter into or permit to exist any agreement which
prohibits or restricts the granting, incurring, assuming, or permitting to exist
any Lien on any of its Properties or provides that any such occurrence shall
constitute a default or breach of such agreement other than (a) any restrictions
existing under the Loan Documents or Prepetition First Lien Loan Documents or
(b) any agreements governing any purchase money Liens otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby).
6.18    [Reserved].
6.19    [Reserved].
6.20    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make dividends or distributions
in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary or
(c) transfer any of its assets to the Borrower or any other Subsidiary, or
permit any Subsidiary to do any of the forgoing, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents or Prepetition First Lien Loan Documents and (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, to the extent otherwise
permitted by Section 6.4.
6.21    Hedging Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into or maintain any Hedging Agreement, except
Hedging Agreements entered into in the ordinary course of business with any
Approved Counterparty and not for speculative purposes to:
(a)    hedge or mitigate crude oil, natural gas, and natural gas liquids price
risks to which the Borrower or any Subsidiary has actual exposure; provided that
such Hedging Agreement (i) does not have a term greater than sixty (60) months
from the date such Hedging Agreement is entered into, and (ii) at any time, when
aggregated with all other Hedging Agreements in effect on any date of
determination, would not cause the aggregate notional volume per month for each
of crude oil, natural gas, and natural gas liquids, calculated separately, under
all Hedging Agreements then in effect to exceed (x) eighty percent (80%) of the
“forecasted production from total proved reserves” (as defined below) of the
Borrower and its Subsidiaries for any month during the first two (2) years of
the forthcoming five year period or (y) eighty percent (80%) of the “forecasted
production from proved developed producing reserves” (as defined below) of the
Borrower and its Subsidiaries for any month during the last three (3) years of
the forthcoming five year period, and

54

--------------------------------------------------------------------------------




(b)    effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower and
its Subsidiaries; provided that, no such Hedging Agreement shall require the
Borrower or any Subsidiary to put up money, assets, or other security (other
than Liens contemplated by clause (j) of the definition of Permitted Liens)
against the event of its nonperformance prior to actual default by the Borrower
or such Subsidiary in performing its obligations thereunder.
As used in this Section, (x) “forecasted production from total proved reserves”
means the forecasted production of crude oil, natural gas and natural gas
liquids as reflected in the most recent Reserve Report delivered to the
Administrative Agent pursuant to Section 5.5, after giving effect to any pro
forma adjustments for the consummation of any acquisitions or dispositions since
the effective date of such Reserve Report and (y) “forecasted production from
proved developed producing reserves” means the forecasted production of crude
oil, natural gas, and natural gas liquids from proved developed producing
reserves as reflected in the most recent Reserve Report delivered to the
Administrative Agent pursuant to Section 5.5, after giving effect to any pro
forma adjustments for the consummation of any acquisitions or dispositions since
the effective date of such Reserve Report.
Notwithstanding the forgoing, if the Borrower or any Subsidiary is not in
compliance with clause (a)(ii) above, such compliance shall not cause a Default
hereunder unless Borrower fails to, within 30 days after the earlier of notice
thereof by the Administrative Agent (which may be at the direction of the
Majority Backstop Lenders) to the Borrower or knowledge thereof by the Borrower,
either (1) deliver a Reserve Report evidencing “forecasted production from total
proved reserves” and “forecasted production from proved developed producing
reserves” that result in compliance with clause (a)(ii) or (2) provide evidence
that the Borrower or Subsidiary has unwound, terminated or otherwise created
offsetting positions for its Hedging Agreements (herein collectively referred to
as a “Hedging Modification”) that result in compliance with clause (a)(ii) (and,
for the avoidance of doubt, such Hedging Modifications must otherwise be in
compliance with the terms of this Agreement).
6.22    Budget Variance and Capital Expenditures. As of any Testing Date, for
the Testing Period ending on such Testing Date, the Borrower shall not allow (i)
the aggregate Receipts of the Borrower and its Subsidiaries during such Testing
Period to be less than 80% of the aggregate Receipts line item for the Borrower
and its Subsidiaries set forth in the Budget for such Testing Period or (ii) the
aggregate Operating Disbursements made by the Borrower and its Subsidiaries
during such Testing Period to be greater than 120% of the aggregate Operating
Disbursements line item for the Borrower and its Subsidiaries set forth in the
Budget for such Testing Period (the variances described in the foregoing clauses
(i) and (ii), the “Permitted Variances”). The Borrower shall not allow the
aggregate capital expenditures (excluding capitalized interest and internal
costs and net of amounts to be billed to working interest partners) incurred by
the Borrower and its Subsidiaries between January 1, 2016 and June 30, 2016 to
exceed $45,000,000.
6.23    Chief Restructuring Officer. Subject to necessary approval by the
Bankruptcy Court, the Borrower shall not fail to employ an Acceptable Chief
Restructuring Officer at any time; provided that the Borrower shall have ten
(10) Business Days to engage a replacement Acceptable Chief Restructuring
Officer following the resignation of any Acceptable Chief Restructuring Officer.
Such Acceptable Chief Restructuring Officer employed by the Borrower shall (i)
assist the Borrower and its Subsidiaries with preparation of the Budget (and
updates thereto) and (ii) assist the Borrower and its Subsidiaries with
preparation of the other financial and collateral reporting required to be
delivered to the Administrative Agent pursuant to this Agreement. The Chief
Restructuring Officer shall maintain regular contact with the Majority Backstop
Lenders and the Administrative Agent (in any event not less than once per week)
and provide the Majority Backstop Lenders and the Administrative Agent with
updates on the foregoing responsibilities, including but not limited to (i)
13-week budget forecasts and variance analyses, weekly, (ii) accounts payable

55

--------------------------------------------------------------------------------




aging schedules (including a schedule by vendor for those with balances owed in
excess of $100,000, whether or not deemed “critical”) and an update on any liens
asserted (including the assets asserted against, to the extent this can be
reasonably determined), monthly, (iii) advanced notice of disbursements with
respect to royalty interests, working interests, joint interest billing and
lienholders that the Borrower seeks to pay in excess of $100,000, (iv) detailed
capital expenditures and related activities reports, monthly, (v) monthly
reporting regarding production, pricing, revenue, production costs, and general
and administrative expenses and (vi) advance notice of authorizations for
expenditures, together with the Borrower’s analysis of the economic merits of
the corresponding project and the Chief Restructuring Officer’s recommendation
whether to consent or not (to the extent such project pertains to a non-operator
position).
ARTICLE 7
EVENTS OF DEFAULT
7.1    Enumeration of Events of Default. Any of the following events shall be
considered an Event of Default as that term is used herein:
(a)    Default shall be made (i) in the payment when due of any installment of
principal hereunder or under any other Loan Document or (ii) in the payment when
due of any interest, fees or other sums payable hereunder or under any other
Loan Document and such default under this clause (ii) shall continue for in
excess of five Business Days;
(b)    Other than as set forth in Section 7.1(a), default shall be made by the
Borrower or any Subsidiary in the due observance or performance of (i) any
covenant or agreement set forth in Article 6 or in Sections 5.1, 5.2, 5.3, 5.4,
5.7(a), 5.7(c), 5.7(i), 5.11, 5.12, 5.13, 5.17, 5.18, 5.19, 5.20, 5.26, 5.27,
5.29, 5.30, 5.31, and (ii) any other covenant or agreement set forth in this
Agreement and such default under this clause (ii) shall continue for in excess
of 15 days after the earlier of notice thereof by the Administrative Agent to
the Borrower or knowledge thereof by the Borrower;
(c)    Any representation or warranty made by the Borrower or any of its
Subsidiaries in this Agreement or any other Loan Document proves to have been
untrue in any material respect when made or deemed to have been made, or any
representation, warranty, statement (including Financial Statements),
certificate or data furnished or made by the Borrower or any of its Subsidiaries
to any Lender or the Administrative Agent in connection herewith proves to have
been untrue in any material respect as of the date the facts therein set forth
were stated or certified;
(d)    Other than (i) as a result of the filing of the Bankruptcy Cases, (ii)
any obligation with respect to which the Bankruptcy Code prohibits the Borrower
or any Subsidiary from complying with such obligation or permits the Borrower or
any Subsidiary not to comply with such obligation, (iii) any default under the
Existing First Lien Loan Documents, or (iv) any default under the Existing
Senior Notes, any event or condition occurs that causes, or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
or any trustee or agent on their behalf of any Prepetition Indebtedness in
excess of $2,000,000 that is not stayed by the automatic stay in the Bankruptcy
Cases to cause, the acceleration of the maturity of any such Indebtedness or to
require the redemption thereof or any offer to redeem to make in respect
thereof, prior to its scheduled maturity;
(e)    [Reserved];
(f)    [Reserved];

56

--------------------------------------------------------------------------------




(g)    The Borrower or any of its Subsidiaries shall have (i) concealed,
removed, or permitted to be concealed or removed, any part of its Property, with
intent to hinder, delay, or defraud its creditors or any of them, or (ii) made
or suffered a transfer of any of its Property which may be fraudulent under any
bankruptcy, fraudulent conveyance, or similar law and not otherwise permitted
under the provisions of this Agreement;
(h)    The levy against any significant portion of the Property of the Borrower
or any of its Subsidiaries or any execution, garnishment, attachment,
sequestration, or other writ or similar proceeding which is not permanently
dismissed or discharged for a period of 60 consecutive days, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment, and, in each such case,
such action shall not be effectively stayed (including as a result of the
automatic stay under the Bankruptcy Cases);
(i)    A final and non-appealable order, judgment, or decree shall be entered
against the Borrower or any of its Subsidiaries for money damages and/or
Indebtedness due in an amount in excess of $2,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage) and such order, judgment, or decree shall not be dismissed or stayed
for a period of 60 consecutive days, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment, and, in each such case, such action
shall not be effectively stayed (including as a result of the automatic stay
under the Bankruptcy Cases);
(j)    [Reserved];
(k)    [Reserved];
(l)    Any of the Loan Documents shall cease, for any reason, to be in full
force and effect, or the Borrower, any Subsidiary or any Affiliate of the
Borrower or Subsidiary shall so assert, or any Lien created by any of the Loan
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby;
(m)    Other than pursuant to an Approved Plan (i) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), shall become, or obtain rights
(whether by means or warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of more than 20% of the outstanding common stock of the
Borrower; or (ii) the board of directors of the Borrower shall cease to consist
of a majority of Continuing Directors;
(n)    Subject to the Budget covenant set forth in Section 6.22, and other than
as a result of the Bankruptcy Cases (i) any Person shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of the Borrower or any Subsidiary or any Commonly Controlled Entity,
(iii) a “reportable event”, as such term is defined in Section 4043 of ERISA
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which reportable event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Majority Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Borrower or any Subsidiary or any Commonly Controlled Entity
shall, or in the reasonable opinion of the Majority Lenders is likely to, incur
any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multi-employer Plan or (vi) any other

57

--------------------------------------------------------------------------------




event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could, in the sole judgment of the
Majority Lenders, reasonably be expected to have a Material Adverse Effect;
(o)    (i) any Liens or DIP Superpriority Claims granted with respect to the DIP
Facility shall cease to be valid, perfected and enforceable in all respects with
the priority in the applicable DIP Order, or (ii) the disallowance, expungement,
extinguishment or impairment of any portion of the DIP Superpriority Claim;
(p)    any order shall have been entered by the Bankruptcy Court granting any
relief from or modifying any stay of proceedings, including, without limitation,
the automatic stay, to allow any third party creditor to execute upon or enforce
a Lien in any of the Borrower’s or any of its Subsidiaries’ asset or assets
securing a claim with a value in excess of $2,000,000 (unless the Majority
Lenders shall have granted prior written consent to such relief or such relief
consists solely of insurance proceeds payable to such creditor);
(q)    the Interim Order or the Final Order shall have been stayed, amended or
modified, reversed, or vacated without the express prior written consent of the
Majority Backstop Lenders (and such consent has not been unreasonably withheld
or delayed);
(r)    any payment of or grant of Adequate Protection with respect to any
Prepetition Indebtedness (other than as described herein, in the other Loan
Documents or the applicable DIP Order) without the consent of the Majority
Backstop Lenders and approval of the Bankruptcy Court;
(s)    an order shall have been entered by the Bankruptcy Court (i) dismissing
the Bankruptcy Cases or (ii) converting the Bankruptcy Cases to a Chapter 7;
(t)    an order with respect to the Bankruptcy Cases shall be entered by the
Bankruptcy Court appointing, or the Borrower or any of its Subsidiaries shall
file an application for an order with respect to the Bankruptcy Cases seeking
the appointment of (i) a trustee under Section 1104 of the Bankruptcy Code, or
(ii) an examiner with enlarged powers relating to the operation of the Business
of the Loan Parties (beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code;
(u)    the entry of an order in the Bankruptcy Cases granting any other
superpriority administrative claim or Lien pari passu with or superior to that
granted to the Administrative Agent, on behalf of itself and Lenders (other than
the Carve Out or to the Existing First Lien Agent or as otherwise contemplated
by the applicable DIP Order), or any Loan Party or any of their respective
Subsidiaries shall file any pleading requesting such relief, except (i) with the
prior written consent of the Majority Backstop Lenders, or (ii) to the extent
such superpriority administrative claim or Lien is granted in respect of
financing that shall provide for the payment in full of the Obligations;
(v)    the Borrower or any Subsidiary shall have defaulted or otherwise breached
any of its obligations under the RSA;
(w)    except as otherwise consented to by the Majority Backstop Lenders, the
entry of an order in the Bankruptcy Cases confirming (or the filing of any
motion or pleading requesting confirmation of) a plan of reorganization that is
not an Approved Plan;
(x)    any Debtor shall fail to comply in any material respect with the Interim
Order or Final Order;

58

--------------------------------------------------------------------------------




(y)    except as otherwise consented to by the Majority Backstop Lenders, the
Borrower or any Subsidiary shall have sold or otherwise disposed or all or a
material portion of the Collateral pursuant to Section 364 of the Bankruptcy
Code other than as permitted pursuant to the DIP Orders or an Approved Plan (or
pursuant to a transaction that is permitted under this Agreement); or
(z)    any Debtor shall fail to comply with any of the Milestones.
7.2    Rights Upon Default.
(a)    [Reserved].
(b)    Upon the occurrence of any Event of Default, (1) the Administrative
Agent, upon the written request of the Majority Backstop Lenders, shall (subject
to the terms of this Agreement), (i) deliver a notice to the Borrower of the
Event of Default, (ii) terminate the Facility Amounts, and thereupon the
Facility Amounts shall terminate immediately unless and until the Majority
Backstop Lenders and the Administrative Agent shall reinstate the same in
writing, (iii) declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder and
under the Loan Documents), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor and (iv) terminate the DIP Facility and (2) upon
five (5) Business Day’s written notice to the Borrower and the Administrative
Agent from the Majority Backstop Lenders, in their sole and absolute discretion,
the automatic stay of Section 362 of the Bankruptcy Code shall be terminated
without order of the Bankruptcy Court, without the need for filing any motion
for relief from the automatic stay or any other pleading, for the purpose of
permitting the Lenders to do any of the following: (i) direct the Administrative
Agent to foreclose on the Collateral; (ii) enforce all of their rights under the
Guaranty; (iii) charge the default rate of interest on the Loans; and (iv)
declare the principal of and accrued interest, fees and expenses constituting
the obligations under the DIP Facility to be due and payable.
(c)    In addition to the foregoing, upon the occurrence of any Event of
Default, the Administrative Agent, with the consent of the Majority Backstop
Lenders, in accordance with the provisions of this Agreement may exercise any or
all of its rights and remedies provided by law or pursuant to the Loan
Documents.
(d)    Notwithstanding the foregoing, any exercise of remedies under this
Agreement or any other Loan Document is subject to the requirement that the
Administrative Agent give five Business Days’ prior written notice to the
Debtors, counsel for the Debtors, the Office of the U.S. Trustee, and counsel
for any official committee of unsecured creditors appointed in the Cases in
accordance with the terms of the DIP Order, during which period the Borrower may
seek an emergency hearing before the Bankruptcy Court for the purpose of
determining whether an Event of Default has occurred. During the five Business
Day notice period, the Borrower may use proceeds of the Loans or cash collateral
of the Lenders to (i) fund operations in accordance with Section 6.22, including
the Permitted Variances, and (ii) fund the Carve Out.
7.3    Application of Proceeds. From and during the continuance of any Event of
Default, any monies or property actually received by the Administrative Agent
pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Instrument or any other agreement with the
Borrower or any Subsidiary which secures any of the Obligations, shall be
applied in the following order:

59

--------------------------------------------------------------------------------




(a)    First, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal and interest),
including attorney fees, payable to the Administrative Agent;
(b)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause payable to them);
(c)    Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans (ratably among the Lenders in proportion to the
respective amounts described in this clause payable to them);
(d)    Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (ratably among the Lenders in proportion to the
respective amounts described in this clause held by them); and
(e)    Fifth, any excess after payment in full of all Obligations shall be paid
to the Borrower or any Subsidiary as appropriate or to such other Person who may
be lawfully entitled to receive such excess.
ARTICLE 8
THE ADMINISTRATIVE AGENT
8.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents. Each Lender irrevocably authorizes the Administrative
Agent, as the agent for such Lender, to take such action on behalf of such
Lender under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement or in
any other Loan Document, the Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein or in any other Loan
Document or any fiduciary relationship with any Lender; and no express or
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Administrative Agent shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
8.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it in the absence of gross negligence or willful misconduct in the
selection of such agents or attorneys-in-fact.
8.3    Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is instructed in writing to exercise by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided

60

--------------------------------------------------------------------------------




in this Agreement), and (c) except as expressly set forth in the Loan Documents,
the Administrative Agent shall have no duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to the Borrower or any of
the Subsidiaries that is communicated to or obtained by the Administrative
Agent. Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates (collectively, the “Agent’s
Representatives”) shall be (w) required to initiate or conduct any litigation or
collection proceedings hereunder, except with the concurrence of the Majority
Lenders and contribution by each Lender of its Percentage Share of costs
reasonably expected by the Administrative Agent to be incurred in connection
therewith (accompanied by indemnity satisfactory to the Administrative Agent in
its sole discretion and subject to Section 8.4), (x) liable for any action
lawfully taken or omitted to be taken by it or the Agent’s Representatives under
or in connection with this Agreement or any other Loan Document (except to the
extent that any of the foregoing are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the Administrative
Agent’s own gross negligence or willful misconduct), (y) responsible in any
manner to any Person for any recitals, statements, representations or warranties
made by the Borrower or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of the Borrower to
perform its obligations hereunder or thereunder, or (z) the existence, value,
perfection or priority of any Collateral security or the financial or other
condition of the Borrower and its Subsidiaries or any other obligor or
guarantor. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the covenants or agreements contained in, or conditions of, this Agreement or
any other Loan Document, or to inspect the properties, books or records of the
Borrower.
8.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex, teletype or email message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the holder of any Loan as the owner
thereof for all purposes unless and until a written notice of assignment,
negotiation or transfer thereof shall have been received by the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Majority Lenders, or the
Required Lenders or all Lenders to the extent required by Section 9.2, as it
deems appropriate and it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Majority Lenders (including, in the Administrative Agent’s discretion,
instruction by email from counsel to the Majority Lenders), or the Required
Lenders or all Lenders to the extent required by Section 9.2. Such request and
any action taken or failure to act pursuant thereto shall be binding upon the
Lenders and all future holders of the Loans. In no event shall the
Administrative Agent be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to any Loan
Document or applicable Requirement of Law.
8.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a

61

--------------------------------------------------------------------------------




notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Majority Backstop
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, subject to the provisions of Section 7.2, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.
8.6    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any other
Lender nor any of their respective officers, directors, employees, agents,
advisors, attorneys-in-fact or affiliates has made any representation or
warranty to such Lender and that no act by the Administrative Agent or any other
Lender hereafter taken, including any review of the affairs of the Borrower,
shall be deemed to constitute any representation or warranty by the
Administrative Agent or any Lender to any other Lender. Each Lender represents
to the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, operations, property, condition (financial and
otherwise) and creditworthiness of the Borrower and the value of the Properties
of the Borrower and has made its own decision to enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
condition (financial and otherwise) and creditworthiness of the Borrower and the
value of the Properties of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial and
otherwise) or creditworthiness of the Borrower or the value of the Properties of
the Borrower which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
8.7    [Reserved].
8.8    Restitution. Should the right of the Administrative Agent or any Lender
to realize funds with respect to the Obligations be challenged and any
application of such funds to the Obligations be reversed, whether by
Governmental Authority or otherwise, or should the Borrower otherwise be
entitled to a refund or return of funds distributed to the Lenders in connection
with the Obligations, the Administrative Agent or such Lender, as the case may
be, shall promptly notify the Lenders of such fact. Not later than Noon, Central
Standard or Daylight Savings Time, as the case may be, of the Business Day
following such notice, each Lender shall pay to the Administrative Agent an
amount equal to the ratable share of such Lender of the funds required to be
returned to the Borrower. The ratable share of each Lender shall be determined
on the basis of the percentage of the payment all or a portion of which is
required to be refunded originally distributed to such Lender, if such
percentage can be determined, or, if such percentage cannot be determined, on
the basis of the Percentage Share of such Lender. The Administrative Agent shall
forward such funds to the Borrower or to the Lender required to return such
funds. If any such amount due to the Administrative Agent is made available by
any Lender after Noon, Central Standard or Daylight Savings Time, as the case
may be, of the Business Day following such notice, such Lender shall pay to the
Administrative Agent (or the Lender required to return funds to the Borrower, as
the case may be) for its own account interest on such amount at a rate equal to
the Federal Funds Rate for the period from and including the date on which
restitution to the Borrower is made by the Administrative Agent (or the Lender
required to return funds to the Borrower,

62

--------------------------------------------------------------------------------




as the case may be) to but not including the date on which such Lender failing
to timely forward its share of funds required to be returned to the Borrower
shall have made its ratable share of such funds available.
8.9    Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Borrower as though the Administrative Agent
were not the agent hereunder. With respect to any Loan made by the Lender
serving as the Administrative Agent, the Administrative Agent shall have the
same rights and powers under this Agreement as a Lender and may exercise such
rights and powers as though it were not the Administrative Agent. The terms
“Lender” and “Lenders” shall include the Administrative Agent in its individual
capacity.
8.10    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon fifteen (15) days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent. The term “Administrative Agent” shall mean such successor
agent effective upon its appointment. The rights, powers and duties of the
former Administrative Agent as Administrative Agent shall be terminated, without
any other or further act or deed on the part of such former Administrative Agent
or any of the parties to this Agreement or any holders of the Loans. If no
successor agent has accepted appointment as Administrative Agent by the date
that is 10 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After the
removal or resignation of any Administrative Agent hereunder as Administrative
Agent, the provisions of this Article and Section 9.16 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.
8.11    Applicable Parties. The provisions of this Article 8 are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have any rights as a third party beneficiary or otherwise under any of the
provisions of this Article. In performing functions and duties hereunder and
under the other Loan Documents, the Administrative Agent shall act solely as the
agent of the Lenders and does not assume, nor shall it be deemed to have
assumed, any obligation or relationship of trust or agency with or for the
Borrower or any legal representative, successor or assign of the Borrower.
8.12    Collateral and Guaranty Matters.
(a)    The Secured Parties irrevocably authorize the Administrative Agent, at
their option and in their discretion, without the necessity of any notice to or
further consent from the Secured Parties:
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Security Instrument (i) upon termination of the
Facility Amounts and payment in full of all Obligations, (ii) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document, or (iii) subject to Section 9.2, if approved,
authorized or ratified in writing by the Majority Backstop Lenders;
(ii)    to take any actions with respect to any Collateral or Security
Instruments which may be necessary to perfect and maintain first priority
perfected security interests in and Liens upon the Collateral granted pursuant
to the Security Instruments;

63

--------------------------------------------------------------------------------




(iii)    at the direction of the Majority Lenders, to credit bid and purchase
(either directly or through one or more acquisition vehicles) or to sell or
otherwise dispose of (or to consent to any such sale or other disposition of)
all or any portion of the Collateral at any sale thereof conducted by the
Administrative Agent under the provisions of the UCC, including pursuant to
Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 of the Bankruptcy Code
or pursuant to a plan of reorganization, or at any sale or foreclosure conducted
by the Administrative Agent (whether by judicial action or otherwise) in
accordance with applicable law; and
(iv)    to take any action in exigent circumstances as may be reasonably
necessary to preserve any rights or privileges of the Secured Parties under the
Loan Documents or applicable Requirements of Law.
(b)    Upon the request of the Administrative Agent at any time, the requisite
Secured Parties will confirm in writing the Administrative Agent’s authority to
release particular types or items of Collateral pursuant to this Section.
(c)    The Borrower hereby irrevocably appoints the Administrative Agent as the
Borrower’s attorney-in-fact, with full authority to, after the occurrence and
during the continuance of an Event of Default, act for the Borrower and in the
name of the Borrower to, in the Administrative Agent’s discretion upon the
occurrence and during the continuance of an Event of Default, file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of the Borrower where permitted
by law, to receive, endorse, and collect any drafts or other instruments,
documents, and chattel paper which are part of the Collateral, and to ask,
demand, collect, sue for, recover, compromise, receive, and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral and to file any claims or take any action or institute any
proceedings which the Administrative Agent may reasonably deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Administrative Agent with respect to any of the Collateral.
The power of attorney granted hereby is coupled with an interest and is
irrevocable.
(d)    Each Lender hereby irrevocably authorizes and ratifies the Administrative
Agent’s entry into this Agreement and the Security Instruments for the benefit
of the Secured Parties. Each Lender hereby irrevocably agrees that any action
taken by the Administrative Agent with respect to the Collateral in accordance
with the provisions of this Agreement or the Security Instruments, and the
exercise by the Administrative Agent of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized by and binding upon all Lenders.
(e)    If the Borrower or any Subsidiary fails to perform any covenant contained
in this Agreement or the other Security Instruments, the Administrative Agent
may itself perform, or cause performance of, such covenant, and the Borrower
shall pay for the expenses of the Administrative Agent incurred in connection
therewith in accordance with Section 9.16(a).
(f)    The powers conferred on the Administrative Agent under this Agreement and
the other Security Instruments are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Beyond the safe custody thereof, the Administrative Agent and each Secured Party
shall have no duty with respect to any Collateral in its possession or control
(or in the possession or control of the Administrative Agent or bailee) or with
respect to any income thereon or the preservation of rights against prior
parties or any other rights pertaining thereto. The Administrative Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
the Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own

64

--------------------------------------------------------------------------------




property. Neither the Administrative Agent nor any Secured Party shall be liable
or responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee, broker or other agent or
bailee selected by the Borrower or selected by the Administrative Agent in good
faith.
(g)    Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower and each Secured Party hereby agree that no
Secured Party other than the Administrative Agent shall have any right
individually to realize upon any of the Collateral or to enforce any Guaranty,
it being understood and agreed that all powers, rights and remedies hereunder
and under the Security Instruments may be exercised solely by Administrative
Agent on behalf of the Secured Parties in accordance with the terms hereof.
ARTICLE 9
MISCELLANEOUS
9.1    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraphs (b) or (c) of this Section, as applicable, (ii) by way of
participation in accordance with the provisions of paragraph (e) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (e) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Facility Amount and the Loans at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Facility Amount and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Facility Amount (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Facility Amount is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with

65

--------------------------------------------------------------------------------




respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000 (or any whole multiple of $500,000 in
excess thereof), unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Facility Amount
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of a Lender or an Approved Fund.
(iv)    Assignment and Assumption and RSA. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3500, and the assignee, if it
is not a Lender, shall (A) deliver to the Administrative Agent an Administrative
Questionnaire and any tax documentation required pursuant to Section 2.22(b) and
(B) become a party to the RSA pursuant to the terms thereof. Notwithstanding
anything set forth herein to the contrary, the effectiveness of any assignment
hereunder is conditioned upon the assignee concurrently becoming a party to the
RSA in accordance with the terms and conditions thereof (and any purported
assignment that does not satisfy such condition shall be null and void ab
initio).
(v)    No Assignment to Borrower or Guarantors. No such assignment shall be made
to the Borrower, any Guarantor, or any of the Borrower’s or Guarantors’
respective Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons; Defaulting Lenders. No such assignment
shall be made to a natural person or any Defaulting Lender.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.20, 2.22 and 9.16 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated

66

--------------------------------------------------------------------------------




for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.
(c)    Assignments by Backstop Lenders. Subsequent to entry of the Interim Order
and on or prior to the Final Order Funding Availability Date, each Backstop
Lender shall assign, pro rata based on its Facility Amount on the Closing Date
(in the case of any Loans funded by Cantor Fitzgerald Securities on the Closing
Date, after giving effect to any subsequent assignments by Cantor Fitzgerald
Securities), to one or more Noteholders (other than any Backstop Lender) that
elect to participate in the DIP Facility (each an “Electing Noteholder”),
pursuant to the procedures and documentations satisfactory to the Backstop
Lenders and the Borrower, a portion of its Facility Amount and the Loans at the
time owing to it by the Borrower at par such that each such Electing Noteholder
may hold up to its pro rata share of the Maximum Facility Amount based on the
share of the Existing Senior Notes held by such Electing Noteholder on January
8, 2016 (the “Solicitation Assignment”), subject to the execution by each such
Electing Noteholder of a joinder to the RSA. The Solicitation Assignments may be
documented by one or more master assignments and assumptions substantially in
the form of the Assignment and Acceptance with modifications acceptable to the
Administrative Agent, the Backstop Lenders and to the extent inconsistent with
any of the terms hereof, the Borrower. The Solicitation Assignments may be
consummated on the Final Order Funding Availability Date and the payment of the
purchase prices by the Electing Noteholders to the applicable Backstop Lenders
may be made through the Administrative Agent pursuant to a netting arrangement
in connection with the funding of the initial Loans made in connection with the
Final Order Funding Availability Date.
(d)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its Principal Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Facility Amounts of, and
principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(e)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, any Defaulting Lender, the Borrower, any
Guarantor or any of the Borrower’s or Guarantors’ respective Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Facility Amount and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.2(a) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.20
and 2.22 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 2.17
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.10 as though it were a Lender.

67

--------------------------------------------------------------------------------




(f)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.20 and 2.22 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that is not incorporated under the laws of the United States of America or a
state thereof shall not be entitled to the benefits of Section 2.22 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.22(b) as though it were a Lender.
(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(h)    Defaulting Lenders. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Percentage Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
9.2    Amendments and Waivers. Neither this Agreement nor any of the other Loan
Documents nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section. The
Administrative Agent and the Borrower may, with the written consent of the
Majority Lenders, from time to time, enter into written amendments, supplements
or modifications to the Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights of the Lenders or the Borrower hereunder or thereunder or waiving, on
such terms and conditions as the Administrative Agent may specify in such
instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such amendment, supplement, modification or waiver shall (a)
extend the time of payment of any Loan or any installment thereof, reduce the
rate or extend the time of payment of interest thereon, extend the Final
Maturity, reduce or extend the time of payment of any fee payable to the Lenders
hereunder, reduce the principal amount of the Obligations, increase the Maximum
Facility Amount, release any Collateral or any Guarantor in excess of that
allowed by Section 6.4, change the definition of “Facility Amount”, “Commitment
Amount”, “Percentage Share” or “Commitment Period”, change the percentage
specified in the definition of “Majority Lenders” or “Required Lenders”, amend,
modify or waive any provision of this Section or Sections 2.10, 3.1, 3.2, 3.3,
5.21 or 8.810 and 9.16, any other provision in a manner that would alter the pro
rata sharing of payments required thereby, or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, or consent to the assignment or transfer by the Borrower of
any of its rights or obligations under this Agreement or the other Loan
Documents, in

68

--------------------------------------------------------------------------------




any such case without the written consent of all Lenders, (b) impose any
additional restrictions on any Lender’s ability to assign any of its rights and
obligations under Section 9.1 without prior written consent of each Lender or
(c) amend, modify or waive any provision of Sections 7.2(b) or 7.2(c) without
the written consent of the Majority Backstop Lenders or (d) amend, modify or
waive any provision of Article 8 or the rights or obligations of the
Administrative Agent without the written consent of the Administrative Agent, or
(e) amend, modify or waive any provision of Section 2.19 or (f) amend the
definition of Commitment Amount, or otherwise increase the Commitment Amount in
a manner that would increase the Dollar amount equal to the Percentage Share of
any Lender of the Commitment Amount in effect immediately prior to such
amendment without the written consent of each such Lender. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that the Facility
Amount of any Defaulting Lender may not be increased or extended without the
consent of such Lender. Any such amendment, supplement, modification or waiver
shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the Lenders, the Administrative Agent, and all future holders of the
Loans. In the event of any waiver, the Borrower, the Lenders, and the
Administrative Agent shall be restored to their respective former positions and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default or
impair any right with respect thereto. Neither this Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought. The Administrative Agent
shall not be required to execute any amendment or waiver hereunder (the decision
to execute such amendment or waiver to be at the sole discretion of the
Administrative Agent) if such amendment adversely affects the Administrative
Agent’s rights, privileges or immunities hereunder or under the other Loan
Documents.
9.3    Survival of Representations, Warranties and Covenants. All
representations and warranties of the Borrower and all covenants and agreements
herein made shall survive the execution and delivery of the Loan Documents and
shall remain in force and effect so long as any Obligation remains outstanding
or any Facility Amount exists.
9.4    Notices and Other Communications. Except as to oral notices expressly
authorized herein, which oral notices shall be confirmed in writing, all
notices, requests, and communications hereunder shall be in writing (including
by telecopy). Unless otherwise expressly provided herein, any such notice,
request, demand, or other communication shall be deemed to have been duly given
or made when delivered by hand, or, in the case of delivery by mail, two
Business Days after deposited in the mail, certified mail, return receipt
requested, postage prepaid, or, in the case of telecopy notice, when receipt
thereof is acknowledged orally or by written confirmation report, addressed as
follows in the case of the Borrower, the Administrative Agent, and in the case
of the Lenders, as set forth in the Administrative Questionnaire delivered to
the Administrative Agent by such Lender, or to such other address as may be
hereafter notified by the respective parties hereto:
Borrower:
17001 Northchase Drive, Suite 100
Houston, Texas 77060
Attention:    Alton D. Heckaman, Jr.
Telecopy:    (281) 874-2701
Administrative Agent:
Cantor Fitzgerald Securities, as Administrative Agent
110 East 59th Street

69

--------------------------------------------------------------------------------




New York, NY 10022
Attention:    Nils Horning (Swift Energy Company DIP)
Telecopy:    646-219-1180
Email:    NHorning@cantor.com


with a copy to:
Cantor Fitzgerald Securities, as Administrative Agent
900 West Trade Street, Suite 725
Charlotte, North Carolina 28202
Attention:    Bobbie Young (Swift Energy Corporation)
Telecopy:    646-390-1764
E-mail:     BYoung@cantor.com


provided, that notice, request or communication to or upon the Administrative
Agent pursuant to Section 2.1(a) shall not be effective until actually received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2.1(a) unless otherwise agreed by the Administrative Agent
and the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
9.5    Parties in Interest. All covenants and agreements herein contained by or
on behalf of the Borrower, the Lenders and the Administrative Agent shall be
binding upon and inure to the benefit of the Borrower, the Lenders or the
Administrative Agent, as the case may be, and their respective legal
representatives, successors and assigns.
9.6    No Waiver; Rights Cumulative. No course of dealing on the part of any
Lender or the Administrative Agent or the officers or employees of any Lender or
the Administrative Agent, nor any failure or delay by any Lender or the
Administrative Agent with respect to exercising any of their rights, powers or
privileges under this Agreement or any other Loan Document shall operate as a
waiver thereof. The rights and remedies of the Lenders and the Administrative
Agent under this Agreement and the other Loan Documents shall be cumulative, and
the exercise or partial exercise of any such right or remedy shall not preclude
the exercise of any other right or remedy. No making of a Loan shall constitute
a waiver of any of the covenants or warranties of the Borrower contained herein
or of any of the conditions to the obligation of the Lenders to make other
Loans. In the event the Borrower is unable to satisfy any such covenant,
warranty or condition, no such Loan shall have the effect of precluding the
Administrative Agent from thereafter declaring such inability to be an Event of
Default as hereinabove provided.
9.7    Survival Upon Unenforceability. In the event any one or more of the
provisions contained in this Agreement or any other Loan Document shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof or of any other Loan Document. Without limiting the foregoing provisions
of this Section 9.7, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
any bankruptcy, insolvency, debtor’s relief, or other similar laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.

70

--------------------------------------------------------------------------------




9.8    Rights of Third Parties. All provisions herein are imposed solely and
exclusively for the benefit of the Lenders, the Administrative Agent and the
Borrower; and no other Person shall have standing to require satisfaction of
such provisions in accordance with their terms or be entitled to assume that the
Lenders will refuse to make Loans in the absence of strict compliance with any
or all of such provisions; and any or all of such provisions may, subject to the
provisions of Section 9.2 as to the rights of the Lenders, be freely waived in
whole or in part by the Administrative Agent at any time if in its sole
discretion it deems it advisable to do so.
9.9    Controlling Agreement. In the event of a conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control.
9.10    Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by the Borrower,
any Subsidiary, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective assignee of any of the Loans, (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document, (j) to any direct, indirect, actual or prospective counterparty (and
its advisor) to any swap, derivative or securitization transaction related to
the obligations under the Credit Agreement or (k) to credit insurance providers.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their Related Parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their Related Parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
9.11    Integration; DIP Order Controlling. THIS AGREEMENT AND THE OTHER WRITTEN
LOAN DOCUMENTS REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT AMONG THE PARTIES
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES. TO THE EXTENT THERE ARE

71

--------------------------------------------------------------------------------




ANY INCONSISTENCIES BETWEEN THE TERMS OF THIS AGREEMENT OR ANY LOAN DOCUMENT AND
THE DIP ORDER, THE PROVISIONS OF THE DIP ORDER SHALL GOVERN.
9.12    Jurisdiction and Venue; Service of Process.
(a)    All actions or proceedings with respect to, arising directly or
indirectly in connection with, out of, related to, or from this Agreement or any
other Loan Document may be litigated, at the sole discretion and election of the
Administrative Agent, in Bankruptcy Court and, if the Bankruptcy Court does not
have (or abstains from) jurisdiction, courts having situs in Houston, Harris
County, Texas or the Borough of Manhattan, New York, New York. The Borrower
hereby submits to the non-exclusive jurisdiction of the Bankruptcy Court and, if
the Bankruptcy Court does not have (or abstains from) jurisdiction of any local,
state, or federal court located in Houston, Harris County, Texas or the Borough
of Manhattan, New York, New York, and hereby waives any rights it may have to
transfer or change the jurisdiction or venue of any litigation brought against
it by the Administrative Agent or any Lender in accordance with this Section.
(b)    The Borrower agrees (i) that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to the
Borrower at its address set forth in Section 9.4 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto and
(ii) that nothing herein shall affect the right to effect service of process in
any other manner permitted by law or shall limit the right to sue in any other
jurisdiction.
9.13    Waiver of Rights to Jury Trial. The Borrower, the Administrative Agent
and each Lender hereby knowingly, voluntarily, intentionally, irrevocably, and
unconditionally waive all rights to trial by jury in any action, suit,
proceeding, counterclaim, or other litigation that relates to or arises out of
any of this Agreement or any other Loan Document or the acts or omissions of the
Administrative Agent or any Lender in the enforcement of any of the terms or
provisions of this Agreement or any other Loan Document or otherwise with
respect thereto. The provisions of this Section are a material inducement for
the Administrative Agent and the Lenders entering into this Agreement.
9.14    Governing Law. This Agreement and the other Loan Documents shall be
deemed to be contracts made under and shall be construed in accordance with and
governed by the laws of the State of Texas without giving effect to principles
thereof relating to conflicts of law and, to the extent applicable, the
Bankruptcy Code; provided, however, that Chapter 345 of the Texas Finance Code
(which regulates certain revolving credit loan accounts and revolving triparty
accounts) shall not apply.
9.15    Counterparts. For the convenience of the parties, this Agreement may be
executed in multiple counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which together shall constitute one and the same agreement. Delivery
of an executed signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
9.16    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented fees and out of pocket expenses incurred by the Administrative Agent
and its Affiliates and/or the Ad Hoc Group of Noteholders (including the
reasonable and documented fees, charges and disbursements of counsel for each of
the Administrative Agent and/or the Ad Hoc Group of Noteholders) in connection
with (a) the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not

72

--------------------------------------------------------------------------------




the transactions contemplated hereby or thereby shall be consummated), and, (b)
in the case of the Ad Hoc Group of Noteholders, in connection with the
preparation, negotiation, execution, delivery and administration of the Approved
Plan and the RSA and (ii) all reasonable and documented fees and out of pocket
expenses incurred by the Administrative Agent, any Lender and/or the Ad Hoc
Group of Noteholders (including the reasonable and documented fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender and/or the
Ad Hoc Group of Noteholders) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement, the other Loan Documents, the
Approved Plan and the RSA, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans; provided that, in the case of either (i) or (ii) above, the
foregoing reimbursement shall be limited, in the case of legal fees, to the
reasonable, documented out-of-pocket fees and expenses of one primary counsel
and one local counsel in each material jurisdiction as reasonably necessary, in
each case, for (i) the Administrative Agent, (ii) the Lenders, taken as a whole,
and (iii) the Ad Hoc Group of Noteholders).
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related costs or expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee, subject
to the limitations set forth in Section 9.16(a)) incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
Subsidiary arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any actual
or alleged presence or Release of Hazardous Substances on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any liability
under Environmental Laws related in any way to the Borrower or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto, INCLUDING ANY OF THE FOREGOING ARISING FROM NEGLIGENCE, WHETHER
SOLE OR CONCURRENT, OF ANY INDEMNITEE; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related costs or expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or any material
breach of the obligations of such Indemnitee under the Loan Documents caused by
such Indemnitee’s gross negligence or willful misconduct.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fail to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Percentage Share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. Without limitation of the foregoing, each Lender agrees to reimburse
the Administrative Agent promptly upon demand for its Percentage Share, as set
forth above, of any out-of-pocket expenses (including attorneys’ fees) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiation, legal proceedings

73

--------------------------------------------------------------------------------




or otherwise) of, or legal advice in respect of rights or responsibilities
under, this Agreement and each other Loan Document, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower.
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor. The agreements in this Section 9.16 shall survive the
resignation or removal of the Administrative Agent, the payment and performance
of all Obligations and the termination of this Agreement.
9.17    [Reserved].
9.18    [Reserved].
9.19    USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and its Subsidiaries, which information includes the name and address
of the Borrower and its Subsidiaries and other information that will allow such
Lender to identify the Borrower or such Subsidiary in accordance with the Act.
[Signature Pages Follow]



74

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement is executed effective as of the date first
above written.
BORROWER:
SWIFT ENERGY COMPANY
By:
/s/ Alton D. Heckaman, Jr.
Name:
Alton D. Heckaman, Jr.
Title:
Executive Vice President and Chief Financial Officer






--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
CANTOR FITZGERALD SECURITIES
By:
/s/ James Bond
Name:
James Bond
Title:
Chief Operating Officer






--------------------------------------------------------------------------------




LENDER:
STATEGIC VALUE SPECIAL SITUATIONS OFFSHORE FUND III-A, L.P.


By: SVP Special Situations III-A, LLC, its Investment Manager
By:
/s/ James Dougherty
Name:
James Dougherty
Title:
Fund Chief Financial Officer




--------------------------------------------------------------------------------




LENDER:
STATEGIC VALUE SPECIAL SITUATIONS MASTER FUND III, L.P.


By: SVP Special Situations III, LLC, its Investment Manager
By:
/s/ James Dougherty
Name:
James Dougherty
Title:
Fund Chief Financial Officer




--------------------------------------------------------------------------------




LENDER:
STATEGIC VALUE MASTER FUND, L.P.


By: Strategic Value Partners, LLC, its Investment Manager
By:
/s/ James Dougherty
Name:
James Dougherty
Title:
Fund Chief Financial Officer




--------------------------------------------------------------------------------




LENDER:
DW CATALYST MASTER FUND, LTD. and BREVAN HOWARD MASTER FUND LIMITED


By: DW PARTNERS, LP, as investment manager
By:
/s/ Shawn R. Singh
Name:
Shawn R. Singh
Title:
General Counsel




--------------------------------------------------------------------------------




LENDER:
HUTCHIN HILL CAPITAL PRIMARY FUND, LTD.
By:
/s/ James M. McGovern
Name:
James M. McGovern
Title:
Chief Compliance Officer




--------------------------------------------------------------------------------




LENDER:
BOF Holdings, IV, LLC
By:
/s/ Richard Siegel
Name:
Richard Siegel
Title:
Authorized Signatory




--------------------------------------------------------------------------------




LENDER:
PETWATER CAPITAL MANAGEMENT LP,
as investment advisor to:


Oceana Master Fund Ltd.
PWCM Master Fund Ltd.
LMA SPC for and on behalf of Map 98 Segregated Portfolio
Pentwater Event Driven Cayman Fund Ltd.
By:
/s/ Neal Nonadovic
Name:
Neal Nonadovic
Title:
Chief Financial Officer




--------------------------------------------------------------------------------




LENDER:
BANK OF AMERICA, N.A.


By:
/s/ Jonathan M. Barnes
Name:
Jonathan M. Barnes
Title:
Vice President




--------------------------------------------------------------------------------




LENDER:
MATLINPATTERSON GLOBAL OPPORTUNITIES MASTER FUND L.P.


By: MatlinPatterson Global Advisers LLC, its investment advisor
By:
/s/ Robert Weiss
Name:
Robert Weiss
Title:
General Counsel




--------------------------------------------------------------------------------




LENDER:
Wells Fargo Bank, N.A.
By:
/s/ Gregory Cass
Name:
Gregory Cass
Title:
Managing Director




--------------------------------------------------------------------------------




LENDER:
KORE FUND LTD.
By:
/s/ J. Gary Kosinski
Name:
James Dougherty
Title:
As Investment Manager




--------------------------------------------------------------------------------




LENDER:
Sunrise Partners Limited Partnership
By:
/s/ Douglas W. Ambrose
Name:
Douglas W. Ambrose
Title:
Executive Vice President of Paloma Partners Management Company,
general partner of Sunrise Partners Limited Partnership


